Exhibit 10.2

AMERICAN TOWER CORPORATION

ISSUER

7.000% SENIOR NOTES DUE 2017

DATED AS OF OCTOBER 1, 2007

THE BANK OF NEW YORK TRUST COMPANY, N.A.

TRUSTEE



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture Act Section

   Indenture Section

310

 

(a)(1)

   7.10  

(a)(2)

   7.10  

(a)(3)

   N.A.  

(a)(4)

   N.A.  

(a)(5)

   7.10  

(b)

   7.10  

(c)

   N.A.

311

 

(a)

   7.11  

(b)

   7.11  

(c)

   N.A.

312

 

(a)

   2.05  

(b)

   12.03  

(c)

   12.03

313

 

(a)

   7.06  

(b)(1)

   7.06  

(b)(2)

   7.06; 7.07  

(c)

   7.06; 12.02  

(d)

   7.06

314

 

(a)

   4.03; 4.04; 12.02  

(b)

   N.A.  

(c)(1)

   12.04  

(c)(2)

   12.04  

(c)(3)

   N.A.  

(d)

   N.A.  

(e)

   12.05  

(f)

   N.A.

315

 

(a)

   7.01  

(b)

   7.05; 12.02  

(c)

   7.01  

(d)

   7.01  

(e)

   6.11

316

 

(a)(last sentence)

   2.09  

(a)(1)(A)

   6.05  

(a)(1)(B)

   6.04  

(a)(2)

   N.A.  

(b)

   6.07  

(c)

   N.A.

317

 

(a)(1)

   6.08  

(a)(2)

   6.09  

(b)

   2.04

318

 

(a)

   12.01  

(b)

   N.A.  

(c)

   12.01

N.A. means not applicable

--------------------------------------------------------------------------------

*

This Cross Reference Table is not part of the Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE 1   DEFINITIONS AND INCORPORATION BY REFERENCE  
Section 1.01.   

Definitions.

   1   Section 1.02.   

Other Definitions.

   17   Section 1.03.   

Incorporation by Reference of Trust Indenture Act.

   17   Section 1.04.   

Rules of Construction.

   18   ARTICLE 2   THE NOTES   Section 2.01.   

Form and Dating.

   18   Section 2.02.   

Execution and Authentication.

   20   Section 2.03.   

Registrar and Paying Agent.

   20   Section 2.04.   

Paying Agent to Hold Money in Trust.

   21   Section 2.05.   

Holder Lists.

   21   Section 2.06.   

Transfer and Exchange.

   21   Section 2.07.   

Replacement Notes.

   29   Section 2.08.   

Outstanding Notes.

   30   Section 2.09.   

Treasury Notes.

   30   Section 2.10.   

Temporary Notes.

   30   Section 2.11.   

Cancellation.

   30   Section 2.12.   

Defaulted Interest.

   31   Section 2.13.   

CUSIP or ISIN Numbers.

   31   Section 2.14.   

Additional Notes.

   31   ARTICLE 3   REDEMPTION AND PREPAYMENT   Section 3.01.   

Notices to Trustee.

   32   Section 3.02.   

Selection of Notes to Be Redeemed.

   32   Section 3.03.   

Notice of Redemption.

   32   Section 3.04.   

Effect of Notice of Redemption.

   33   Section 3.05.   

Deposit of Redemption Price.

   33   Section 3.06.   

Notes Redeemed in Part.

   34   Section 3.07.   

Optional Redemption.

   34   Section 3.08.   

Mandatory Redemption.

   34

 

i



--------------------------------------------------------------------------------

    ARTICLE 4   COVENANTS   Section 4.01.   

Payment of Notes.

   35   Section 4.02.   

Maintenance of Office or Agency.

   35   Section 4.03.   

Reports.

   35   Section 4.04.   

Compliance Certificate.

   37   Section 4.05.   

Taxes.

   37   Section 4.06.   

Stay, Extension and Usury Laws.

   37   Section 4.07.   

Limitation on Subsidiary Indebtedness.

   37   Section 4.08.   

Limitation on Liens.

   39   Section 4.09.   

Repurchase of the Notes Upon a Change of Control Triggering Event.

   40   Section 4.10.   

Termination of Covenant.

   41   ARTICLE 5   SUCCESSORS   Section 5.01.   

Merger, Consolidation or Sale of Assets.

   41   Section 5.02.   

Successor Corporation Substituted.

   41   ARTICLE 6   DEFAULTS AND REMEDIES   Section 6.01.   

Events of Default.

   42   Section 6.02.   

Acceleration.

   43   Section 6.03.   

Other Remedies.

   44   Section 6.04.   

Waiver of Past Defaults.

   44   Section 6.05.   

Control by Majority.

   45   Section 6.06.   

Limitation on Suits.

   45   Section 6.07.   

Rights of Holders of Notes to Receive Payment.

   45   Section 6.08.   

Collection Suit by Trustee.

   46   Section 6.09.   

Trustee May File Proofs of Claim.

   46   Section 6.10.   

Priorities.

   46   Section 6.11.   

Undertaking for Costs.

   47   ARTICLE 7   TRUSTEE   Section 7.01.   

Duties of Trustee.

   47   Section 7.02.   

Rights of Trustee.

   48   Section 7.03.   

Individual Rights of Trustee.

   49   Section 7.04.   

Trustee’s Disclaimer.

   49

 

ii



--------------------------------------------------------------------------------

  Section 7.05.   

Notice of Defaults.

   49   Section 7.06.   

Reports by Trustee to Holders of the Notes.

   49   Section 7.07.   

Compensation and Indemnity.

   50   Section 7.08.   

Replacement of Trustee.

   51   Section 7.09.   

Successor Trustee by Merger, etc.

   51   Section 7.10.   

Eligibility; Disqualification.

   52   Section 7.11.   

Preferential Collection of Claims Against Company.

   52   Section 7.12.   

Trustee’s Application for Instructions from the Company.

   52   ARTICLE 8   LEGAL DEFEASANCE AND COVENANT DEFEASANCE   Section 8.01.   

Option to Effect Legal Defeasance or Covenant Defeasance.

   52   Section 8.02.   

Legal Defeasance and Discharge.

   52   Section 8.03.   

Covenant Defeasance.

   53   Section 8.04.   

Conditions to Legal or Covenant Defeasance.

   54   Section 8.05.   

Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions.

   55   Section 8.06.   

Repayment to Company.

   56   Section 8.07.   

Reinstatement.

   56   ARTICLE 9   AMENDMENT, SUPPLEMENT AND WAIVER   Section 9.01.   

Supplemental Indentures without Consent of Holders of Notes.

   56   Section 9.02.   

Supplemental Indentures with Consent of Holders of Notes.

   58   Section 9.03.   

Effect of Supplemental Indenture Amendment or Waiver.

   60   Section 9.04.   

Conformity with Trust Indenture Act.

   60   Section 9.05.   

Revocation and Effect of Consents.

   60   Section 9.06.   

Notation on or Exchange of Notes.

   60   Section 9.07.   

Trustee to Sign Amendments, etc.

   61   ARTICLE 10   [RESERVED]   ARTICLE 11   SATISFACTION AND DISCHARGE  
Section 11.01.   

Satisfaction and Discharge.

   61   Section 11.02.   

Notices.

   62

 

iii



--------------------------------------------------------------------------------

  ARTICLE 12   MISCELLANEOUS   Section 12.01.   

Trust Indenture Act Controls.

   62   Section 12.02.   

Notices.

   63   Section 12.03.   

Communication by Holders of Notes with Other Holders of Notes.

   64   Section 12.04.   

Certificate and Opinion as to Conditions Precedent.

   64   Section 12.05.   

Statements Required in Certificate or Opinion.

   64   Section 12.06.   

Rules by Trustee and Agents.

   64   Section 12.07.   

No Personal Liability of Directors, Officers, Employees and Stockholders.

   65   Section 12.08.   

Governing Law.

   65   Section 12.09.   

No Adverse Interpretation of Other Agreements.

   65   Section 12.10.   

Successors.

   65   Section 12.11.   

Severability.

   65   Section 12.12.   

Counterpart Originals.

   65   Section 12.13.   

Table of Contents, Headings, etc.

   65   Section 12.14.   

Waiver of Jury Trial.

   65   Section 12.15.   

Force Majeure.

   66 EXHIBITS       EXHIBIT A    Form of Note    EXHIBIT B    Form of
Certificate of Transfer    EXHIBIT C    Form of Certificate of Exchange   

 

iv



--------------------------------------------------------------------------------

INDENTURE dated as of October 1, 2007 between American Tower Corporation, a
Delaware corporation, and The Bank of New York Trust Company, N.A., a national
banking association, as trustee.

The Company and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders of the 7.000% Senior Notes due
2017 (each, a “Note”, and, collectively, the “Notes”):

ARTICLE 1

DEFINITIONS AND INCORPORATION

BY REFERENCE

Section 1.01. Definitions.

“Acquired Indebtedness” means, with respect to any Person:

 

  (1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, or is
assumed in the acquisition of assets from such Person, whether or not such
Indebtedness is incurred (a) in connection with, or in contemplation of, such
other Person merging with or into, or becoming a Subsidiary of, such specified
Person or (b) in connection with the acquisition of assets from such Person; and

 

  (2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Interest” means, at any time, all additional interest then owing
under the Registration Rights Agreement or any registration rights agreement
applicable to Additional Notes.

“Additional Note Board Resolution” means resolutions duly adopted by the Board
of Directors of the Company and delivered to the Trustee in an Officers’
Certificate providing for issuance of Additional Notes.

“Additional Note Supplemental Indenture” means a supplement to this Indenture
duly executed and delivered by the Company and the Trustee pursuant to Article
9.

“Additional Notes” means the Company’s Notes originally issued after the Issue
Date pursuant to Section 2.14, except for Notes authenticated and delivered upon
registration of, transfer of, or in exchange for, or in lieu of other Notes
pursuant to Section 2.06, 2.07, 9.06, 3.06, or 4.09 hereof, as specified in the
relevant Additional Note Board Resolutions or Additional Note Supplemental
Indenture issued therefor in accordance with this Indenture.

“Adjusted EBITDA” means, for the 12-month period preceding the calculation date,
for the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP, the sum of (a) Net Income, plus (b) to the extent deducted in determining
Net Income, the sum of (i) Interest

 

1



--------------------------------------------------------------------------------

Expense, (ii) income tax expense, including, without limitation, taxes paid or
accrued based on income, profits or capital, including state, franchise and
similar taxes and foreign withholding taxes, (iii) depreciation and amortization
(including, without limitation, amortization of goodwill and other intangible
assets), (iv) extraordinary losses (including, without limitation, any such
losses associated with the proposed settlement in the Verestar, Inc. litigation
(together with any charges and expenses associated therewith)) and non-recurring
non-cash charges and expenses, (v) all other non-cash charges, expenses and
interest (including, without limitation, any non-cash losses in respect of
Commodity Agreements, Currency Agreements or Interest Rate Agreements, non-cash
impairment charges, non-cash valuation charges for stock option grants or
vesting of restricted stock awards or any other non-cash compensation charges,
and losses from the early extinguishment of Indebtedness) and (vi) non-recurring
charges and expenses (including, without limitation, any such losses associated
with the proposed settlement in the Verestar, Inc. litigation (together with any
charges and expenses associated therewith)), restructuring charges, transaction
expenses (including, without limitation, transaction expenses incurred in
connection with any merger or acquisition) and underwriters’ fees or discounts,
and severance and retention payments in connection with any merger or
acquisition, in each case for such period, less extraordinary gains and cash
payments (not otherwise deducted in determining net income) made during such
period with respect to non-cash charges that were added back in a prior period;
provided, however, (I) with respect to any Person that became a Subsidiary, or
was merged with or consolidated into the Company or any Subsidiary, during such
period, or any acquisition by the Company or any Subsidiary of the assets of any
Person during such period, “Adjusted EBITDA” shall, at the option of the Company
in respect of any or all of the foregoing, also include the Adjusted EBITDA of
such Person or attributable to such assets, as applicable, during such period as
if such acquisition, merger or consolidation had occurred on the first day of
such period and (II) with respect to any Person that has ceased to be a
Subsidiary during such period, or any material assets of the Company or any
Subsidiary sold or otherwise disposed of by the Company or any Subsidiary during
such period, “Adjusted EBITDA” shall exclude the Adjusted EBITDA of such Person
or attributable to such assets, as applicable, during such period as if such
sale or disposition of such Subsidiary or such assets had occurred on the first
day of such period.

“Adjusted Treasury Rate” means, with respect to any redemption date:

 

  (1) the yield, under the heading which represents the average for the
immediately preceding week, appearing in the most recently published statistical
release designated “H.15(519)” or any successor publication which is published
weekly by the Board of Governors of the Federal Reserve System and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity under the caption “Treasury Constant Maturities,” for the
maturity corresponding to the Comparable Treasury Issue (if no maturity is
within three months before or after the Remaining Life, yields for the two
published maturities most closely corresponding to the Comparable Treasury Issue
shall be determined and the Adjusted Treasury Rate shall be interpolated or
extrapolated from such yields on a straight line basis, rounding to the nearest
month); or

 

2



--------------------------------------------------------------------------------

  (2) if such release (or any successor release) is not published during the
week preceding the calculation date or does not contain such yields, the rate
per annum equal to the semi-annual equivalent yield to maturity of the
Comparable Treasury Issue, calculated using a price for the Comparable Treasury
Issue (expressed as a percentage of its principal amount) equal to the
Comparable Treasury Price for such redemption date.

The Adjusted Treasury Rate shall be calculated on the third Business Day
preceding the redemption date.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided that
beneficial ownership of 10% or more of the Voting Stock of a Person shall be
deemed to be control. No natural person who is an executive officer or director
of a Person shall, solely by virtue of such position, be deemed to control such
Person.

“Agent” means any Registrar, Paying Agent or co-registrar.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

“Board of Directors” means either the Board of Directors of the Company or any
committee of such Board duly authorized to act on its behalf.

“Board Resolution” means one or more resolutions duly adopted or consented to by
the Board of Directors and in full force and effect.

“Business Day” means a day that (a) in the Place of Payment (or in any of the
Places of Payment, if more than one) on which amounts are payable and (b) in the
city in which the Corporate Trust Office is located, is not a Saturday or Sunday
or a day on which banking institutions are authorized or required by law or
regulation to close.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet in accordance with GAAP.

“Capital Stock” means:

 

  (1) in the case of a corporation, corporate stock;

 

  (2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

  (3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 

  (4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Equivalents” means:

 

  (1) marketable, direct obligations of the United States of America, its
agencies and instrumentalities maturing within 365 days of the date of purchase;

 

  (2) commercial paper and other short-term obligations of business savings
accounts issued by corporations, each of which shall have a combined net worth
of at least $100,000,000 and each of which conducts a substantial part of its
business in the United States of America, maturing within 270 days from the date
of original issue thereof, and whose issuer is, at the time of purchase, rated
“P-2” or better by Moody’s or “A-2” or better by S&P;

 

  (3) repurchase agreements, bankers’ acceptances and domestic and Eurodollar
certificates of deposit maturing within 365 days of the date of purchase which
are issued by, or time deposits maintained with

 

  (a) a United States national or state bank (or any domestic branch of a
foreign bank) subject to supervision and examination by federal or state banking
or depository institution authorities and having capital, surplus and undivided
profits totaling more than $100,000,000 and rated “A” or better by Moody’s or
S&P,

 

  (b) a broker/dealer (acting as principal) registered as a broker or a dealer
under Section 15 of the Exchange Act the unsecured short-term debt obligations
of which are rated “P-1” by Moody’s and at least “A-1” by S&P at the date of
purchase, or

 

4



--------------------------------------------------------------------------------

  (c) an unrated broker/dealer, acting as principal, that is a Wholly Owned
Restricted Subsidiary (but substituting “Subsidiary” for “Restricted Subsidiary”
in the definition thereof) of a non-bank or bank holding company, the unsecured
short-term debt obligations of which are rated “P-1” by Moody’s and at least
“A-1” by S&P at the date of purchase; and

 

  (4) money market funds having a rating from Moody’s and S&P in the highest
investment category granted thereby.

“Change of Control” means the occurrence of any of the following:

 

  (1) the adoption of a plan relating to the liquidation or dissolution of the
Company;

 

  (2) any “person,” as such term is used in Section 13(d)(3) of the Exchange
Act, becomes the Beneficial Owner, directly or indirectly, of more than 50% of
the voting power of the Voting Stock of the Company; provided that a transaction
in which the Company becomes a Subsidiary of another Person shall not constitute
a Change of Control if (a) the stockholders of the Company immediately prior to
such transaction Beneficially Own, directly or indirectly through one or more
intermediaries, 50% or more of the voting power of the outstanding Voting Stock
of such other Person of whom the Company is a Subsidiary immediately following
such transaction and (b) immediately following such transaction no person (as
defined above) other than such other Person, Beneficially Owns, directly or
indirectly, more than 50% of the voting power of the Voting Stock of the
Company; or

 

  (3) the first day on which a majority of the members of the Board of Directors
of the Company are not Continuing Directors.

“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Ratings Decline.

“Clearstream” means Clearstream Banking S.A. (or any successor securities
clearing agency).

“Commodity Agreement” of any Person means any commodity forward contract,
commodity swap agreement, commodity option agreement or other similar agreement
or arrangement to which such Person is a party.

“Company” means American Tower Corporation or any and all successors thereto
pursuant to Section 5.02.

“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term of the notes that would be utilized, at the time of selection and
in accordance with customary financial practice, in pricing new issues of
corporate debt securities of comparable maturity to the remaining term of such
notes (“Remaining Life”).

 

5



--------------------------------------------------------------------------------

“Comparable Treasury Price” means, for any redemption date, (1) the average of
four Reference Treasury Dealer Quotations for such redemption date, after
excluding the highest and lowest Reference Treasury Dealer Quotations, or (2) if
the Independent Investment Banker obtains fewer than four such Reference
Treasury Dealer Quotations the average of all such quotations.

“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of the Company who:

 

  (1) was a member of such Board of Directors of the Company on the Issue Date;
or

 

  (2) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

“Convertible Notes” means, collectively, (a) the 2.25% Convertible Notes Due
2009 issued pursuant to that certain indenture dated October 4, 1999 of the
Company with The Bank of New York as trustee, (b) the 5.00% Convertible Notes
Due 2010 issued pursuant to that certain indenture dated February 15, 2000 of
the Company with The Bank of New York as trustee, (c) the 3.25% Convertible
Notes due 2010 issued pursuant to that certain indenture dated August 4, 2003 of
the Company with The Bank of New York as trustee and (d) the 3.00% Convertible
Notes Due 2012 issued pursuant to that certain indenture dated August 17, 2004
of the Company with The Bank of New York Trust Company, N.A. as trustee.

“Corporate Trust Office” means the principal office of the Trustee at which at
any time its corporate trust business shall be administered, which office at the
date hereof is located at 222 Berkeley Street, 2nd Floor, Boston, Massachusetts,
02116, Attention: Corporate Trust Administration, or such other address as the
Trustee may designate from time to time by notice to the Holders and the
Company, or the principal corporate trust office of any successor Trustee (or
such other address as such successor Trustee may designate from time to time by
notice to the Holders and the Company).

“Currency Agreement” of any Person means any foreign exchange contract, currency
swap agreement or other similar agreement or arrangement as to which such Person
is a party.

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

“Default” means any event that is, or after notice or passage of time or both
would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

 

6



--------------------------------------------------------------------------------

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Designated Subsidiary” means any Subsidiary of the Company (a) the Capital
Stock of which the Company intends to distribute to its shareholders or (b) the
assets or Capital Stock of which the Company intends to sell or otherwise
dispose of to any Person other than the Company or any of its Subsidiaries, in
each case, as evidenced by a Board Resolution.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the Stated Maturity of
the Notes.

“Effectiveness Target Date” shall have the meaning set forth in Section 6(a)(i)
of the Registration Rights Agreement.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system
(or any successor securities clearing agency).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Note” means any Note issued in exchange for an Original Note or
Original Notes or an Additional Note or Additional Notes pursuant to the
Exchange Offer or otherwise registered under the Securities Act and any Note
with respect to which the next preceding Predecessor Note of such Note was an
Exchange Note.

“Exchange Offer” has the meaning set forth in the form of Note attached as
Exhibit A.

“Exchange Registration Statement” has the meaning set forth in the form of Note
attached as Exhibit A.

“Existing SpectraSite Indebtedness” means that certain mortgage loan more fully
described in the Offering Memorandum dated April 27, 2007 regarding the
$1,750,000,000 American Tower Trust I Commercial Mortgage Pass-Through
Certificates, Series 2007-1.

“Fair Market Value” means, with respect to any asset, the price that (after
taking into account any liabilities relating to such asset) would be paid in an
arm’s-length transaction between an informed and willing seller under no
compulsion to sell and an informed and willing buyer under no compulsion to buy,
as determined in good faith by the Board of Directors, whose determination shall
be conclusive if evidenced by a Board Resolution.

 

7



--------------------------------------------------------------------------------

“Fitch” means Fitch, Inc. or any successor to the rating agency business
thereof.

“Foreign Subsidiary” means, with respect to any Person, (a) any Subsidiary of
such Person that is not organized or existing under the laws of, and whose
principal business is conducted outside of, the United States, any state
thereof, the District of Columbia, or any territory thereof (for purposes of
this definition only, the “United States”), or (b) any Subsidiary of such Person
that is organized or existing under the laws of the United States whose only
material assets are the Capital Stock of Foreign Subsidiaries meeting clause
(a) of this definition.

“GAAP” means generally accepted accounting principles set forth in the
standards, statements and pronouncements of the Financial Accounting Standards
Board, or in such other statements by such other entity as may be approved by a
significant segment of the accounting profession of the United States,
consistently applied.

“Global Note Legend” means the legend set forth in Section 2.06(f)(i), which is
required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means the global Notes, substantially in the form of Exhibit A
hereto.

“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America, and the payment for which the United States
pledges its full faith and credit.

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof), of all or any part of any Indebtedness. The term “Guarantee” used as a
verb has a corresponding meaning.

“Holder” means a Person in whose name a Note is registered.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:

 

  (1) in respect of borrowed money;

 

  (2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

 

  (3) in respect of banker’s acceptances;

 

  (4) representing Capital Lease Obligations;

 

  (5) representing the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable;

 

8



--------------------------------------------------------------------------------

  (6) representing obligations under any Interest Rate Agreements, Commodity
Agreements and Currency Agreements except for those entered into for the purpose
of fixing, hedging or swapping interest rate, commodity price or foreign
currency exchange risk; or

 

  (7) in respect of all Disqualified Stock issued by such Person with the amount
of Indebtedness represented by such Disqualified Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any; provided that
(a) if the Disqualified Stock does not have a fixed repurchase price, such
maximum fixed repurchase price shall be calculated in accordance with the terms
of the Disqualified Stock as if the Disqualified Stock were purchased on any
date on which Indebtedness shall be required to be determined pursuant to the
applicable indenture, and (b) if the maximum fixed repurchase price is based
upon, or measured by, the fair market value of the Disqualified Capital Stock,
the fair market value shall be the Fair Market Value thereof;

if and to the extent any of the preceding items (other than letters of credit
and obligations under Interest Rate Agreements, Commodity Agreements and
Currency Agreements) would appear as a liability upon a balance sheet of such
Person prepared in accordance with GAAP. In addition, the term “Indebtedness”
includes all Indebtedness of others secured by a Lien on any asset of such
Person whether or not such Indebtedness is assumed by such Person (the amount of
such Indebtedness as of any date being deemed to be the lesser of the Fair
Market Value of such property or assets as of such date or the principal amount
of such Indebtedness of such other Person so secured) and, to the extent not
otherwise included, the Guarantee by such Person of any Indebtedness of any
other Person.

The amount of any Indebtedness outstanding as of any date shall be:

 

  (1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount; and

 

  (2) the principal amount of the Indebtedness, together with any interest on
the Indebtedness that is more than 30 days past due, in the case of any other
Indebtedness.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Independent Investment Banker” means one of the Reference Treasury Dealers
appointed by the Company.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Interest Expense” means, for any period, all cash interest expense (including
imputed interest with respect to Capital Lease Obligations and commitment fees)
with respect to any Indebtedness of the Company and its Subsidiaries on a
consolidated basis during such period pursuant to the terms of such
Indebtedness.

 

9



--------------------------------------------------------------------------------

“Interest Payment Date” means April 15 and October 15 of each year, beginning
April 15, 2008.

“Interest Rate Agreement” of any Person means any interest rate protection
agreement, interest rate future agreement, interest rate option agreement,
interest rate swap agreement, interest rate cap agreement, interest rate collar
agreement, interest rate hedge agreement, option or future contract or other
similar agreement or arrangement as to which such Person is a party.

“Investment Grade Rating” means a rating equal to or greater than BBB- by S&P
and Fitch and Baa3 by Moody’s or the equivalent thereof under any new ratings
system if the ratings system of any such agency shall be modified after the date
hereof, or the equivalent rating or any other Ratings Agency selected by the
Company as provided by the definition of Ratings Agency.

“Issue Date” means the date on which the notes offered hereby are originally
issued under the Indenture.

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in The City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.

“Licenses” means, collectively, any telephone, microwave, radio transmissions,
personal communications or other license, authorization, certificate of
compliance, franchise, approval or permit, whether for the construction,
ownership or operation of any communications tower facilities, granted or issued
by the Federal Communications Commission (or other similar or successor agency
of the federal government administering the Communications Act of 1934 or any
similar or successor federal statute) and held by the Company or any of its
Subsidiaries.

“Lien” means, with respect to any property or assets, including Capital Stock,
any mortgage, lien, pledge, charge, security interest or encumbrance of any kind
in respect of such asset, whether or not filed, recorded or otherwise perfected
under applicable law (including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction).

“Moody’s” means Moody’s Investors Services, Inc. or any successor to the rating
agency business thereof.

“Net Income” means, for any period of determination, net income (loss) of the
Company and its Subsidiaries, on a consolidated basis, determined in accordance
with GAAP.

“Newly Created Subsidiary” means a newly created direct or indirect Subsidiary
of the Company that is formed or organized after the Issue Date; provided that
neither the Company

 

10



--------------------------------------------------------------------------------

nor any Subsidiary of the Company shall have transferred, or may in the future
transfer, any assets (other than cash or cash equivalents) to such Newly Created
Subsidiary for so long as such Newly Created Subsidiary remains designated as an
Unrestricted Subsidiary.

“Notes” has the meaning assigned to it in the preamble to this Indenture and
includes the Exchange Notes and the Original Notes and any Additional Notes.

“Offering” means the private offering of the Notes by the Company.

“Offering Circular” means the Confidential Offering Circular, dated
September 24, 2007, including the documents incorporated by reference therein,
relating to the private offering of the Original Notes.

“Officer” means, with respect to any Person, the chairman of the Board of
Directors, the chief executive officer, the president, the chief operating
officer, the chief financial officer, or any vice president and by the
treasurer, any assistant treasurer, the controller, any assistant controller,
the secretary or any assistant secretary of such Person.

“Officers’ Certificate” means, with respect to any Person, a certificate signed
by the chairman of the Board of Directors, the chief executive officer, the
president, the chief operating officer, the chief financial officer, or any vice
president and by the treasurer, any assistant treasurer, the controller, any
assistant controller, the secretary or any assistant secretary of such Person in
accordance with the requirements of Section 12.04 hereof.

“Opinion of Counsel” means an opinion from legal counsel that meets the
requirements of Section 12.04 hereof. The counsel may be an employee of or
counsel to the Company or any Subsidiary of the Company.

“Outstanding Notes” means (i) the 7.125% senior notes due 2012 issued pursuant
to an indenture dated as of October 5, 2004, as amended (including by a
supplemental indenture dated as of December 6, 2004) and (ii) the 7.50% senior
notes due 2012 issued pursuant to an indenture dated as of February 4, 2004, as
amended, in each case, for so long as such notes are outstanding and the
indentures governing any such notes contain substantially all of the restrictive
covenants as in effect on the Issue Date.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Permitted Amount” means, on any date, an amount equal to 3.5 times Adjusted
EBITDA as of the most recent fiscal quarter for which financial statements of
the Company are internally available immediately preceding such date.

“Permitted Liens” means:

 

  (1) Liens in favor of the Company or its Subsidiaries;

 

11



--------------------------------------------------------------------------------

  (2) Liens existing on the Issue Date (other than those securing Existing
SpectraSite Indebtedness) and renewals and replacements thereof;

 

  (3) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; provided that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;

 

  (4) Liens of carriers, warehousemen, mechanics, vendors (solely to the extent
arising by operation of law), laborers and materialmen incurred in the ordinary
course of business for sums not yet due or being diligently contested in good
faith, if reserves or appropriate provisions shall have been made therefor;

 

  (5) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance, social security obligations,
assessments or government charges which are not overdue for more than 60 days;

 

  (6) restrictions on the transfer of Licenses or assets of the Company or any
of its Subsidiaries imposed by any of the Licenses as in effect on the Issue
Date or imposed by the Communications Act of 1934, any similar or successor
federal statute or the rules and regulations of the Federal Communications
Commission (or other similar or successor agency of the federal government
administering such Act or successor statute) thereunder, all as the same may be
in effect from time to time;

 

  (7) Liens arising by operation of law in favor of purchasers in connection
with the sale of an asset; provided, however, that such Lien only encumbers the
property being sold;

 

  (8) Liens to secure performance of statutory obligations, surety or appeal
bonds, performance bonds, bids or tenders;

 

  (9) judgment Liens;

 

  (10) Liens in connection with escrow or security deposits made in connection
with any acquisition of assets;

 

  (11) Liens securing (a) Indebtedness permitted to be incurred under clauses
(3) and (5) of the first paragraph of Section 4.07 hereof and (b) Indebtedness
of the Company of the type described under such clauses (3) and (5), provided
that, solely for purposes of this definition of “Permitted Liens,” the $500.0
million limit in such clause (3) shall be in the aggregate for the Company and
any Subsidiaries of the Company;

 

12



--------------------------------------------------------------------------------

  (12) easements, rights-of-way, zoning restrictions, licenses or restrictions
on use and other similar encumbrances on the use of real property that:

 

  (a) are not incurred in connection with the borrowing of money or the
obtaining of advances or credit (other than trade credit in the ordinary course
of business); and

 

  (b) do not in the aggregate materially detract from the value of the property
or materially impair the use thereof in the operation of business by the Company
and its Subsidiaries;

 

  (13) Liens on property of the Company or a Subsidiary of the Company at the
time the Company or such Subsidiary acquired the property, including acquisition
by means of a merger or consolidation with or into the Company or any
Subsidiary, or an acquisition of assets, and any replacement thereof, provided,
however, that such Liens are not created, incurred or assumed in connection with
or in contemplation of such acquisition, and provided further that such Liens
may not extend to any other property owned by the Company or any Subsidiary of
the Company;

 

  (14) leases and subleases of real property in the ordinary course of business
(for the avoidance of doubt, excluding sale and lease-back transactions) which
do not materially interfere with the ordinary conduct of the business; and

 

  (15) banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution;
provided that:

 

  (a) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access in excess of those set forth by
regulations promulgated by the Federal Reserve Board or other applicable law;
and

 

  (b) such deposit account is not intended to provide collateral to the
depositary institution.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, estate,
unincorporated organization or government or any agency or political subdivision
thereof or any other entity.

“Place of Payment” means the place or places where the principal of and
interest, if any, on the Notes are payable as determined in accordance with this
Indenture.

“Predecessor Note” of any particular Note means every previous Note issued
before, and evidencing all or a portion of the same debt as that evidenced by,
such particular Note; and, for the purposes of this definition, any Note
authenticated and delivered under Section 2.07 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.

 

13



--------------------------------------------------------------------------------

“Purchase Agreement” means the Purchase Agreement, dated September 24, 2007,
among the Company and the Purchasers, as such agreement may be amended from time
to time.

“Purchasers” means the several initial purchasers named in Schedule A of the
Purchase Agreement.

“Ratings Agencies” means (1) Moody’s, S&P and Fitch; and (2) if any of S&P,
Moody’s and Fitch ceases to rate the Notes or ceases to make a rating on the
Notes publicly available, an entity registered as a “nationally recognized
statistical rating organization” (registered as such pursuant to Rule 17g-1 of
the Exchange Act) then making a rating on the Notes publicly available selected
by the Company (as certified by an Officer’s Certificate), which shall be
substituted for S&P, Moody’s or Fitch, as the case may be.

“Ratings Decline” means the occurrence of the following on, or within 90 days
after, the date of the public notice of the occurrence of a Change of Control or
of the intention by the Company or any third-party to effect a Change of Control
(which period shall be extended for so long as the rating of the notes is under
publicly announced consideration for possible downgrade by any of the Ratings
Agencies if such period exceeds 90 days): (1) in the event that the Notes have
an Investment Grade Rating by all three Ratings Agencies, the Notes cease to
have an Investment Grade Rating by two of the three Rating Agencies, (2) in the
event that the Notes have an Investment Grade Rating by only two Ratings
Agencies, the Notes cease to have an Investment Grade Rating by both such Rating
Agencies, or (3) in any other event, the rating of the Notes by two of the three
Ratings Agencies (or if there are less than three Rating Agencies rating the
notes, the rating of each Rating Agency) decreases by one or more gradations
(including gradations within ratings categories as well as between rating
categories) or is withdrawn.

“Reference Treasury Dealer” means any of the primary U.S. Government securities
dealers in New York City.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any redemption date, the average, as determined by the
Independent Investment Banker, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Independent Investment Banker at 5:00 p.m., New York
City time, on the third Business Day preceding such redemption date.

“Registered Notes” means the Exchange Notes and all other Notes sold or
otherwise disposed of pursuant to an effective registration statement under the
Securities Act, together with their respective Successor Notes.

“Registration Default” has the meaning set forth in the form of Note attached as
Exhibit A.

 

14



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the Registration Rights Agreement among
the Company and the Purchasers, dated the Issue Date, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

“Regular Record Date” has the meaning set forth in the form of Note attached as
Exhibit A.

“Regulation S” means Regulation S under the Securities Act (or any successor
provision), as it may be amended from time to time.

“Regulation S Legend” means a legend substantially in the form of the legend
required in the form of Note attached as Exhibit A to be placed upon each
Regulation S Note.

“Regulation S Notes” means all Notes required pursuant to Section 2.06(f)(ii) to
bear a Regulation S Legend. Such term includes the Regulation S Global Note.

“Responsible Officer” with respect to the Trustee, means any officer within the
Corporate Trust Administration of the Trustee (or any successor group of the
Trustee) or any other officer of the Trustee customarily performing functions
similar to those performed by any of the above designated officers and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of his knowledge of and familiarity with
the particular subject and who shall have direct responsibility for the
administration of its Indenture.

“Restricted Notes” means all Notes or any Additional Notes (or beneficial
interest therein) not originally issued and sold pursuant to an effective
registration statement under the Securities Act required pursuant to
Section 2.06(f)(ii) to bear any Restricted Notes Legend. Such term includes the
Rule 144A Global Note.

“Restricted Notes Legend” means, collectively, the legends substantially in the
forms of the legends required in the form of Note attached as Exhibit A to be
placed upon each Restricted Note.

“Restricted Period” means, in the case of any Regulation S Notes, the period of
40 consecutive days beginning on and including the later of (i) the day on which
Notes are first offered to persons other than distributors (as defined in
Regulation S) in reliance on Regulation S and (ii) the issue date for such
Regulation S Notes.

“Rule 144A” means Rule 144A under the Securities Act (or any successor
provision), as such Rule 144A may be amended from time to time.

“Rule 144A Notes” means the Notes purchased by the Purchasers from the Company
pursuant to the Purchase Agreement, other than the Regulation S Notes. Such term
includes the Rule 144A Global Note.

“S&P” means Standard & Poor Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

“SEC” means the Securities and Exchange Commission.

 

15



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Act Legend” means a Restricted Notes Legend or a Regulation S
Legend.

“Shelf Registration Statement” has the meaning set forth in the form of Note
attached as Exhibit A.

“Significant Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that would be a “significant subsidiary” of such Person as defined
in Article 1, clauses (1) and (2), Rule 1-02(w) of Regulation S-X, promulgated
pursuant to the Act, as such Regulation is in effect on the Issue Date.

“Stated Maturity” means, (1) with respect to any debt security, the date
specified in such debt security as the fixed date on which the final installment
of principal of such debt security is due and payable and (2) with respect to
any scheduled installment of principal of or interest on any debt security, the
date specified in such debt security as the fixed date on which such installment
is due and payable.

“Subsidiary” means, with respect to any Person, (1) any corporation, limited
liability company, association or other business entity of which more than 50%
of the voting power of the outstanding Voting Stock is owned, directly or
indirectly, by such Person and one or more other Subsidiaries of such Person or
(2) any partnership (A) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (B) the only general
partners of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof). The term “Subsidiary” with respect to the Company
shall not include any Unrestricted Subsidiary.

“Successor Note” of any particular Note means every Note issued after, and
evidencing all or a portion of the same debt as that evidenced by, such
particular Note; and, for purposes of this definition, any Note authenticated
and delivered under Section 2.07 in exchange for or in lieu of a mutilated,
destroyed, lost or stolen Note shall be deemed to evidence the same debt as the
mutilated, destroyed, lost or stolen Note.

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in
effect on the date on which this Indenture is qualified under the TIA.

“Trade Payables” means, with respect to any Person, any accounts payable or any
other indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person or any of its Subsidiaries arising in the ordinary
course of business in connection with the acquisition of goods or services.

“Trustee” means the party named as such above until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.

“Unrestricted Subsidiary” means (a) Verestar, (b) any Foreign Subsidiary or
Newly Created Subsidiary of the Company that is designated by the Board of
Directors as an Unrestricted Subsidiary until such time as the Board of
Directors may designate it to be a

 

16



--------------------------------------------------------------------------------

Subsidiary, provided that no Default or Event of Default would occur or be
existing following such designation, and (c) any subsidiary of an Unrestricted
Subsidiary. Any such designation by the Board of Directors shall be evidenced to
the Trustee by filing a Board Resolution with the Trustee giving effect to such
designation. At the time of designation of an Unrestricted Subsidiary as a
Subsidiary, such Subsidiary shall be deemed to incur outstanding Indebtedness
and grant any existing Liens.

“U.S. Person” means a U.S. person as defined in Rule 902(o) under the Securities
Act.

“Verestar” means Verestar, Inc. or any of its subsidiaries; provided, that the
Company and any Subsidiary of the Company may not transfer to Verestar assets
with a Fair Market Value at the time of such transfer in excess of $100.0
million in the aggregate (other than cash or cash equivalents, as to which no
such limit shall apply) for so long as Verestar remains designated as an
Unrestricted Subsidiary.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is normally entitled to vote in the election of the board of
directors, managers or trustees of such Person.

Section 1.02. Other Definitions.

 

Term

   Defined in Section

“Authentication Order”

   2.02

“Change of Control Offer”

   4.09

“Change of Control Payment”

   4.09

“Change of Control Payment Date”

   4.09

“Covenant Defeasance”

   8.03

“DTC”

   2.03

“Event of Default”

   6.01

“incur”

   4.07

“Legal Defeasance”

   8.02

“Original Notes”

   2.02

“Paying Agent”

   2.03

“Registrar”

   2.03

“Regulation S Global Note”

   2.01

“Rule 144A Global Note”

   2.01

Section 1.03. Incorporation by Reference of Trust Indenture Act.

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

The following TIA terms used in this Indenture have the following meanings:

“indenture securities” means the Notes;

“indenture security Holder” means a Holder of a Note;

 

17



--------------------------------------------------------------------------------

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the Notes means the Company and any successor obligor upon the
Notes.

All other terms used in this Indenture that are defined by the TIA, defined by
the TIA’s reference to another statute or defined by SEC rule under the TIA have
the meanings so assigned to them.

Section 1.04. Rules of Construction.

Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) words in the singular include the plural, and in the plural include the
singular;

(e) provisions apply to successive events and transactions;

(f) references to sections of or rules under the Securities Act shall be deemed
to include substitute, replacement or successor sections or rules adopted by the
SEC from time to time;

(g) references to “interest” on the Notes shall include Additional Interest; and

(h) references to the payment of “principal” on the Notes shall include
applicable premium, if any.

ARTICLE 2

THE NOTES

Section 2.01. Form and Dating.

(a) General. The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
shall be dated the date of its authentication. The Notes shall be in minimum
denominations of $2,000 and integral multiples of $1,000 in excess thereof.

The Notes may consist of Original Notes, Additional Notes and/or Exchange Notes,
which shall rank pari passu in right of payment with each other and with all
other existing and future senior unsecured obligations of the Company. Unless
the context otherwise requires, Original Notes and Exchange Notes and any
Additional Notes shall be considered collectively to be a single class for all
purposes of this Indenture, including without limitation waivers, amendments,
redemptions and Change of Control Offers.

 

18



--------------------------------------------------------------------------------

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Company and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby. However, to the extent any provision of
any Note conflicts with the express provisions of this Indenture, the provisions
of this Indenture shall govern and be controlling.

(b) Global Notes. Notes issued in global form shall be substantially in the form
of Exhibit A attached hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Notes
issued in definitive form shall be substantially in the form of Exhibit A
attached hereto (but without the Global Note Legend thereon and without the
“Schedule of Exchanges of Interests in the Global Note” attached thereto).

Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
principal amount of outstanding Notes from time to time endorsed thereon and
that the aggregate principal amount of outstanding Notes represented thereby may
from time to time be reduced or increased, as appropriate, to reflect exchanges,
redemptions, repurchases and transfers of interests. Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby shall be made by the
Trustee or the Custodian, at the direction of the Trustee, in accordance with
instructions given by the Holder thereof as required by Section 2.06 hereof.

(c) Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of
Clearstream” and “Customer Handbook” of Clearstream, as amended, or any
successor publications thereto, shall be applicable to transfers of beneficial
interests in Global Notes that are held by Participants through Euroclear or
Clearstream.

(d) Rule 144A and Regulation S Global Notes. Upon their original issuance, Rule
144A Notes shall be issued in the form of one or more Global Notes registered in
the name of the Depositary or its nominee and deposited with the Trustee, as
Custodian for the Depositary, for credit by the Depositary to the respective
accounts of beneficial owners of the Notes represented thereby (or such other
accounts as they may direct). Such Global Notes, together with their Successor
Notes which are Global Notes other than the Regulation S Global Notes, are
collectively herein called the “Rule 144A Global Note.”

Upon their original issuance, Regulation S Notes shall be issued in the form of
one or more Global Notes registered in the name of the Depositary, or its
nominee and deposited with the Trustee, as Custodian for the Depositary, for
credit to the respective accounts of the beneficial owners of the Notes
represented thereby (or such other accounts as they may direct). Such Global
Notes, together with their Successor Notes which are Global Notes other than the
Rule 144A Global Note, are collectively herein called the “Regulation S Global
Note.”

 

19



--------------------------------------------------------------------------------

Section 2.02. Execution and Authentication.

One Officer shall sign the Notes for the Company by manual or facsimile
signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

A Note shall not be valid until authenticated by the manual signature of the
Trustee. The signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.

The Trustee shall, upon a written order of the Company signed by an Officer (an
“Authentication Order”), authenticate Notes for original issue on the Issue Date
in an aggregate principal amount not to exceed $500 million (the “Original
Notes”). Notes shall be dated the date of their authentication.

At any time and from time to time after the execution and delivery of this
Indenture and after the effectiveness of a Registration Statement under the
Securities Act with respect thereto, the Company may deliver Exchange Notes
executed by the Company to the Trustee for authentication, together with an
Authentication Order for the authentication and delivery of such Exchange Notes
and a like principal amount of Original Notes for cancellation in accordance
with Section 2.11 of this Indenture, and the Trustee in accordance with an
Authentication Order shall authenticate and deliver such Notes. In
authenticating such Exchange Notes, and accepting the additional
responsibilities under this Indenture in relation to such Notes, the Trustee
shall be entitled to receive, and (subject to Section 7.01) shall be fully
protected in relying upon, an Opinion of Counsel stating,

 

  (i) that such Exchange Notes have been duly and validly issued in accordance
with the terms of this Indenture, and are entitled to all the rights and
benefits set forth herein; and

 

  (ii) that the issuance of the Exchange Notes in exchange for the Original
Notes has been effected in compliance with the Securities Act.

The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.

Section 2.03. Registrar and Paying Agent.

The Company shall maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”). The Registrar shall
keep a register of the Notes and of their transfer and exchange. The Company may
appoint one or more co-registrars and one or more additional paying agents. The
term “Registrar” includes any co-registrar and the term “Paying Agent” includes
any additional paying agent. The Company may change any Paying Agent or
Registrar without notice to any Holder. The Company shall promptly notify the

 

20



--------------------------------------------------------------------------------

Trustee in writing of the name and address of any Agent not a party to this
Indenture. If the Company fails to appoint or maintain another entity as
Registrar or Paying Agent, the Trustee shall act as such. The Company or any of
its Subsidiaries may act as Paying Agent or Registrar.

The Company initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Company initially appoints the Trustee to act as the Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes.

Section 2.04. Paying Agent to Hold Money in Trust.

The Company shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of the Holders
or the Trustee all money held by the Paying Agent for the payment of principal
of, or premium, if any, or interest on the Notes, and will notify the Trustee of
any default by the Company in making any such payment. While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee. The Company at any time may require a Paying Agent to pay all money
held by it to the Trustee. Upon payment over to the Trustee, the Paying Agent
(if other than the Company or a Subsidiary) shall have no further liability for
the money. If the Company or a Subsidiary acts as Paying Agent, it shall
segregate and hold in a separate trust fund for the benefit of the Holders all
money held by it as Paying Agent. Upon any bankruptcy or reorganization
proceedings relating to the Company, the Trustee shall serve as Paying Agent for
the Notes.

Section 2.05. Holder Lists.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA § 312(a). If the Trustee is not the Registrar,
the Company shall furnish to the Trustee at least seven Business Days before
each Interest Payment Date and at such other times as the Trustee may reasonably
request in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of the Holders of Notes, and the
Company shall otherwise comply with TIA § 312(a).

Section 2.06. Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
as a whole except by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes will be exchanged by the Company for
Definitive Notes if (i) the Company delivers to the Trustee notice from the
Depositary that it is unwilling or unable to continue to act as Depositary or
that it is no longer a clearing agency registered under the Exchange Act and, in
either case, a successor Depositary is not appointed by the Company within 120
days after the date of such notice from the Depositary, (ii) the Company in its
sole discretion determines that the Global Notes (in whole but not in part)
should be exchanged for Definitive Notes and delivers a written notice to such
effect to the Trustee, or (iii) an Event of Default has occurred

 

21



--------------------------------------------------------------------------------

and is continuing and the Registrar has received a request from the Depositary.
Upon the occurrence of any of the preceding events in (i), (ii) or (iii) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. The owner of a beneficial interest in a Global Note will be
entitled to receive a Definitive Note in exchange for such interest if an Event
of Default has occurred and is continuing. Global Notes also may be exchanged or
replaced, in whole or in part, as provided in Sections 2.07 and 2.10 hereof.
Every Note authenticated and delivered in exchange for, or in lieu of, a Global
Note or any portion thereof, pursuant to this Section 2.06, or Section 2.07 or
2.10 hereof, shall be authenticated and delivered in the form of, and shall be,
a Global Note. A Global Note may not be exchanged for another Note other than as
provided in this Section 2.06(a); provided, however, that beneficial interests
in a Global Note may be transferred and exchanged as provided in
Section 2.06(b), (c) or (f) hereof.

In the event that Definitive Notes are not issued to each holder of a beneficial
interest in a Global Note promptly after the Registrar has received a request
from the Holder of a Global Note to issue such Definitive Notes, the Company
expressly acknowledges, with respect to the right of any Holder to pursue a
remedy pursuant to Section 6.06 or 6.07 hereof, the right of any beneficial
holder of Notes to pursue such remedy with respect to the portion of the Global
Note that represents such beneficial holder’s Notes as if such Definitive Notes
had been issued.

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Transfers of beneficial interests in
the Global Notes also shall require compliance with either subparagraph (i) or
(ii) below, as applicable, as well as one or more of the other following
subparagraphs, as applicable:

 

  (i) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in the same Global Note. No written
orders or instructions shall be required to be delivered to the Registrar to
effect the transfers described in this Section 2.06(b)(i).

 

  (ii)

All Other Transfers and Exchanges of Beneficial Interests in Global Notes. In
connection with all transfers and exchanges of beneficial interests that are not
subject to Section 2.06(b)(i) above, the transferor of such beneficial interest
must deliver to the Registrar either (A) (1) a written order from a Participant
or an Indirect Participant given to the Depositary in accordance with the
Applicable Procedures directing the Depositary to credit or cause to be credited
a beneficial interest in another Global Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase or (B) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to cause to
be issued a Definitive Note in an amount equal to the beneficial interest to be

 

22



--------------------------------------------------------------------------------

 

transferred or exchanged and (2) instructions given by the Depositary to the
Registrar containing information regarding the Person in whose name such
Definitive Note shall be registered to effect the transfer or exchange referred
to in (1) above. Upon satisfaction of all of the requirements for transfer or
exchange of beneficial interests in Global Notes contained in this Indenture and
the Notes or otherwise applicable under the Securities Act, the Trustee shall
adjust the principal amount of the relevant Global Note(s) pursuant to
Section 2.06(g) hereof.

 

  (iii) Rule 144A Global Note to Regulation S Global Note. If the owner of a
beneficial interest in the Rule 144A Global Note wishes at any time to transfer
such interest to a Person who wishes to acquire the same in the form of a
beneficial interest in the Regulation S Global Note, such transfer may be
effected only in accordance with the provisions of this clause (iii) and clause
(v) below and subject to the Applicable Procedures. Upon receipt by the Trustee,
as Registrar, of (A) an order given by the Depositary or its authorized
representative directing that a beneficial interest in the Regulation S Global
Note in a specified principal amount be credited to a specified Participant’s
account and that a beneficial interest in the Rule 144A Global Note in an equal
principal amount be debited from another specified Participant’s account and
(B) a certificate in the form of Exhibit B hereto, satisfactory to the Trustee
and duly executed by the owner of such beneficial interest in the Rule 144A
Global Note or his attorney duly authorized in writing, then the Trustee, as
Registrar but subject to clause (v) below, shall reduce the principal amount of
the Rule 144A Global Note and increase the principal amount of the Regulation S
Global Note by such specified principal amount.

 

  (iv) Regulation S Global Note to Rule 144A Global Note. If the owner of a
beneficial interest in the Regulation S Global Note wishes at any time to
transfer such interest to a Person who wishes to acquire the same in the form of
a beneficial interest in the Rule 144A Global Note, such transfer may be
effected only in accordance with this clause (iv) and subject to the Applicable
Procedures. Upon receipt by the Trustee, as Registrar, of (A) an order given by
the Depositary or its authorized representative directing that a beneficial
interest in the Rule 144A Global Note in a specified principal amount be
credited to a specified Participant’s account and that a beneficial interest in
the Regulation S Global Note in an equal principal amount be debited from
another specified Participant’s account and (B) if such transfer is to occur
during the Restricted Period, a certificate in the form of Exhibit C hereto,
satisfactory to the Trustee and duly executed by the owner of such beneficial
interest in the Regulation S Global Note or his attorney duly authorized in
writing, then the Trustee, as Registrar, shall reduce the principal amount of
the Regulation S Global Note and increase the principal amount of the Rule 144A
Global Note by such specified principal amount.

 

23



--------------------------------------------------------------------------------

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes. If any
Holder of a beneficial interest in a Global Note proposes to exchange such
beneficial interest for a Definitive Note or to transfer such beneficial
interest to a Person who takes delivery thereof in the form of a Definitive
Note, then, upon satisfaction of the conditions set forth in Sections 2.06(a)
and 2.06(b)(ii) hereof, the Trustee shall cause the aggregate principal amount
of the applicable Global Note to be reduced accordingly pursuant to
Section 2.06(g) hereof, and the Company shall execute and the Trustee shall
authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c) shall
bear the legend restricting transfers that is borne by such Global Note and
shall be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant.

(d) Transfer or Exchange of Definitive Notes for Beneficial Interests. Upon
request by a Holder of Definitive Notes to exchange such Definitive Notes for a
beneficial interest in a Global Note and such requesting Holder’s presenting or
surrendering to the Registrar the Definitive Notes duly endorsed or accompanied
by a written instruction of transfer in form satisfactory to the Registrar duly
executed by such Holder or by its attorney, duly authorized in writing, the
Registrar shall register the transfer or exchange of Definitive Notes and effect
the transfer or exchange through the Depositary, in accordance with the
provisions of this Indenture and the Applicable Procedures. The Trustee shall
cancel the Definitive Note and cause the aggregate principal amount of the
applicable Global Note to be increased accordingly pursuant to the terms of this
Indenture and the Applicable Procedures. If the Definitive Note to be
transferred in whole or in part is a Restricted Note, or is a Regulation S Note
and the transfer is to occur during the Restricted Period therefor, then the
Trustee shall have received (A) a certificate substantially in the form of
Exhibit C hereto, satisfactory to the Trustee and duly executed by the
transferor Holder or his attorney duly authorized in writing, in which case the
transferee Holder shall take delivery in the form of a beneficial interest in
the Restricted Global Note, or (B) a certificate substantially in the form of
Exhibit B hereto, satisfactory to the Trustee and duly executed by the
transferor Holder or his attorney duly authorized in writing, in which case the
transferee Holder shall take delivery in the form of a beneficial interest in
the Regulation S Global Note (subject in every case to Section 2.06(f)).

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such requesting Holder’s presenting or
surrendering to the Registrar the Definitive Notes duly endorsed or accompanied
by a written instruction of transfer in form satisfactory to the Registrar duly
executed by such Holder or by its attorney, duly authorized in writing, the
Registrar shall register the transfer or exchange of Definitive Notes; provided
that, if the Note to be transferred in whole or in part is a Restricted Note, or
is a Regulation S Note and the transfer is to occur during the Restricted Period
therefor, then the Trustee shall have received (A) a certificate substantially
in the form of Exhibit C hereto, satisfactory to the Trustee and duly executed
by the transferor Holder or his attorney duly authorized in writing, in which
case the transferee Holder shall take delivery in the form of a Restricted Note,
or (B) a certificate substantially in the form of Exhibit B hereto, satisfactory
to the Trustee and duly executed by the transferor Holder or his attorney duly
authorized in writing, in which case the transferee Holder shall take delivery
in the form of a Regulation S Note (subject in every case to Section 2.06(f)).

 

24



--------------------------------------------------------------------------------

(f) Legends.

 

  (i) Private Placement Legend.

(A) Except as permitted by this Indenture, each Global Note and each Definitive
Note (and all Notes issued in exchange therefor or substitution thereof) shall
bear the legend in substantially the following form:

“THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER OR ANY SUCCESSOR PROVISION
THERETO (IF AVAILABLE) OR (IV) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE
HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF
THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.”

 

  (ii) Global Notes Legend. Each Global Note shall bear a legend in
substantially the following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE

 

25



--------------------------------------------------------------------------------

REQUIRED PURSUANT TO SECTION 2.06 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS NOTE
IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A
NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER NAME AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.”

 

  (iii) Regulation S Temporary Global Note Legend. The Regulation S Temporary
Global Note shall bear a legend in substantially the following form:

“THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
ORIGINALLY EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ALL APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN
TO THEM IN REGULATION S UNDER THE SECURITIES ACT.”

 

  (iv) Securities Act Legends. Rule 144A Notes and their Successor Notes shall
bear a Restricted Notes Legend, and the Regulation S Notes and their Successor
Notes shall bear a Regulation S Legend, subject to the following:

 

  (1)

subject to the following sub-clauses of this clause (iv), a Note or any portion
thereof which is exchanged, upon transfer or

 

26



--------------------------------------------------------------------------------

 

otherwise, for a Global Note or any portion thereof shall bear the Securities
Act Legend borne by such Global Note while represented thereby;

 

  (2) subject to the following sub-clauses of this clause (iv), a new Note which
is not a Global Note and is issued in exchange for another Note (including a
Global Note) or any portion thereof, upon transfer or otherwise, shall bear the
Securities Act Legend borne by such other Note, provided that, if such new Note
is required pursuant to Section 2.06(a) to be issued in the form of a Restricted
Note, it shall bear a Restricted Note Legend and, if such new Note is so
required to be issued in the form of a Regulation S Note, it shall bear a
Regulation S Legend;

 

  (3) Registered Notes shall not bear a Securities Act Legend;

 

  (4) at any time after a Note may be freely transferred without registration
under the Securities Act or without being subject to transfer restrictions
pursuant to the Securities Act, a new Note which does not bear a Securities Act
Legend may be issued in exchange for or in lieu of such Note (other than a
Global Note) or any portion thereof which bears such a legend if the Trustee has
received a certificate substantially in the form of Exhibit C hereto,
satisfactory to the Trustee and duly executed by the Holder of such legended
Note or his attorney duly authorized in writing, and after such date and receipt
of such certificate, the Trustee shall authenticate and deliver such a new Note
in exchange for or in lieu of such other Note as provided in this Article 2;

 

  (5) at any time after the expiration of the relevant Restricted Period, upon
written request to the Trustee of the Holder of a Regulation S Note, a new Note
which does not bear the Regulation S Legend may be issued in exchange for or in
lieu of such Regulation S Note, and after such date and upon receipt of such
certificate the Trustee shall authenticate and deliver such a new Note in
exchange for or in lieu of such Regulation S Note as provided in this Article 2;

 

  (6) a new Note which does not bear a Securities Act Legend may be issued in
exchange for or in lieu of a Note (other than a Global Note) or any portion
thereof which bears such a legend if, in the Company’s judgment, placing such a
legend upon such new Note is not necessary to ensure compliance with the
registration requirements of the Securities Act, and the Trustee, at the written
direction of the Company, shall authenticate and deliver such new Note as
provided in this Article 2; and

 

27



--------------------------------------------------------------------------------

  (7) notwithstanding the foregoing provisions of this clause (iv) of
Section 2.06(f), a Successor Note of a Note that does not bear a particular form
of Securities Act Legend shall not bear such form of legend unless the Company
has reasonable cause to believe that such Successor Note is a “restricted
security” within the meaning of Rule 144, in which case the Trustee, at the
direction of the Company, shall authenticate and deliver a new Note bearing a
Restricted Notes Legend in exchange for such Successor Note as provided in this
Article 2.

(g) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

(h) General Provisions Relating to Transfers and Exchanges.

 

  (i) To permit registrations of transfers and exchanges, the Company shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon the Company’s order or at the Registrar’s request.

 

  (ii) No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Company may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.07, 4.09 and 9.06 hereof).

 

  (iii) The Registrar shall not be required to register the transfer of or
exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.

 

  (iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

 

28



--------------------------------------------------------------------------------

  (v) The Company shall not be required (A) to issue, to register the transfer
of or to exchange any Notes during a period beginning at the opening of business
15 days before the date of any selection of Notes for redemption under
Section 3.02 hereof and ending at the close of business on the day of selection,
(B) to register the transfer of or to exchange any Note (i) selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part or (ii) tendered for repurchase or (C) to register the transfer
of or to exchange any Notes during a period beginning at the opening of business
15 days before any Regular Record Date and ending at the close of business on
such Regular Record Date.

 

  (vi) Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Company may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of and premium, if any, and interest on such
Notes and for all other purposes, and none of the Trustee, any Agent or the
Company shall be affected by notice to the contrary. All such payments so made
to any such Person shall be valid and, to the extent of the sum or sums so paid,
effectual to satisfy and discharge the liability for moneys payable upon any
Note.

 

  (vii) The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.

 

  (viii) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

Section 2.07. Replacement Notes.

If any mutilated Note is surrendered to the Trustee or the Company and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Company shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee’s
requirements are met. If required by the Trustee or the Company, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Company to protect the Company, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Company may charge for its expenses in replacing a Note.

Every replacement Note is an additional obligation of the Company and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

 

29



--------------------------------------------------------------------------------

Section 2.08. Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section as
not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Note.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.

Section 2.09. Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company,
or by any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company, shall be considered as
though not outstanding, except that for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Notes that the Trustee knows are so owned shall be so disregarded.

Section 2.10. Temporary Notes.

Until certificates representing Notes are ready for delivery, the Company may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of certificated Notes but may have variations that the Company considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee. Without unreasonable delay, the Company shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.

Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.

Section 2.11. Cancellation.

The Company at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and shall dispose of such cancelled Notes
in its customary manner in accordance with prudent business practices. The
Company may not issue new Notes to replace Notes that it has paid or that have
been delivered to the Trustee for cancellation except as expressly permitted
pursuant to this Indenture.

 

30



--------------------------------------------------------------------------------

Section 2.12. Defaulted Interest.

If the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner, plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Company shall notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Company shall fix or cause to be fixed each such
special record date and payment date, provided that no such special record date
shall be less than 10 days prior to the related payment date for such defaulted
interest. At least 15 days before the special record date, the Company (or, upon
the written request of the Company, the Trustee in the name and at the expense
of the Company) shall mail or cause to be mailed to Holders a notice that states
the special record date, the related payment date and the amount of such
interest to be paid.

Section 2.13. CUSIP or ISIN Numbers.

The Trustee shall use “CUSIP” and/or “ISIN” numbers in notices of redemption as
a convenience to Holders if the Company uses “CUSIP” and/or “ISIN” numbers in
issuing the Notes; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of a redemption and that reliance may
be placed only on the other identification numbers printed on the Notes, and any
such redemption shall not be affected by any defect in or omission of such
numbers. The Company will promptly notify the Trustee of any change in the
“CUSIP” and/or “ISIN” numbers.

Section 2.14. Additional Notes.

The Company may, from time to time, subject to compliance with any other
applicable provisions of this Indenture, without the consent of the Holders,
create and issue pursuant to this Indenture additional notes (“Additional
Notes”) having terms and conditions identical to those of the Notes, except that
Additional Notes:

(i) may have a different issue date from the Notes;

(ii) may have a different amount of interest payable on the first Interest
Payment Date after issuance than is payable on other Notes; and

(iii) may have terms specified in the Additional Note Board Resolution or
Additional Note Supplemental Indenture for such Additional Notes making
appropriate adjustments to this Article II and Exhibit A (and related
definitions) applicable to such Additional Notes in order to conform to and
ensure compliance with the Securities Act (or other applicable securities laws)
and any registration rights or similar agreement applicable to such Additional
Notes, which are not adverse in any material respect to the Holder of any Notes
(other than such Additional Notes);

 

31



--------------------------------------------------------------------------------

provided, that no adjustment pursuant to this Section 2.14 shall cause such
Additional Notes to constitute, as determined pursuant to an Opinion of Counsel,
a different class of securities than the Original Notes for U.S. federal income
tax purposes except for Additional Notes that have a separate CUSIP and/or ISIN
number from the Notes pending performance by the Company of its obligations
under the Registration Rights Agreement.

ARTICLE 3

REDEMPTION AND PREPAYMENT

Section 3.01. Notices to Trustee.

If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it shall furnish to the Trustee, at least 30
days but not more than 60 days before a redemption date, an Officers’
Certificate setting forth (1) the redemption date, (2) the principal amount of
Notes to be redeemed and (3) the redemption price (expressed as a percentage of
the principal amount).

Section 3.02. Selection of Notes to Be Redeemed.

If less than all of the Notes are to be redeemed, the Trustee shall select the
Notes to be redeemed as follows:

 

  (1) if the Notes are listed on any national securities exchange, in compliance
with the requirements of the principal national securities exchange on which the
Notes are listed; or

 

  (2) if the Notes are not listed on any national securities exchange, on a pro
rata basis (subject to the procedures of DTC) or, to the extent a pro rata basis
is not permitted, by lot or in such other manner as the Trustee deems fair and
appropriate.

No Notes of $2,000 of principal amount or less will be redeemed in part. Except
as provided in the preceding sentence, provisions of this Indenture that apply
to Notes called for redemption also apply to portions of Notes called for
redemption.

Notes called for redemption become due on the date fixed for redemption.

Section 3.03. Notice of Redemption.

At least 30 days but not more than 60 days before a redemption date, the Company
shall mail or cause to be mailed, by first class mail, a notice of redemption to
each Holder whose Notes are to be redeemed at its registered address, except
that redemption notices may be mailed more than 60 days prior to a redemption
date if the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of this Indenture. Notices of redemption may not be
conditional.

The notice shall identify the Notes to be redeemed and shall state:

 

  (1) the CUSIP and ISIN (if applicable) numbers;

 

32



--------------------------------------------------------------------------------

  (2) the redemption date;

 

  (3) the redemption price;

 

  (4) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion shall be issued upon cancellation of the original Note;

 

  (5) the name and address of the Paying Agent;

 

  (6) that Notes called for redemption must be surrendered to the Paying Agent
to collect the redemption price;

 

  (7) that interest and Additional Interest, if any, on the Notes or portions of
them called for redemption shall cease to accrue on and after the redemption
date;

 

  (8) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and

 

  (9) that no representation is made as to the correctness or accuracy of the
CUSIP and ISIN (if applicable) numbers, if any, listed in such notice or printed
on the Notes.

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at its expense; provided, however, that the Company shall
have delivered to the Trustee, at least 45 days (or such shorter time as may be
agreed to by the Trustee) prior to the redemption date, an Officers’ Certificate
requesting that the Trustee give such notice and setting forth the information
to be stated in such notice as provided in the preceding paragraph.

Section 3.04. Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price.

Section 3.05. Deposit of Redemption Price.

Prior to 10:00 a.m., Eastern Time, on a redemption date, the Company shall
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption price of and accrued interest and Additional Interest, if any, on all
Notes to be redeemed on that date. The Trustee or the Paying Agent shall
promptly return to the Company any money deposited with the Trustee or the
Paying Agent by the Company in excess of the amounts necessary to pay the
redemption price of and accrued interest and Additional Interest, if any, on all
Notes to be redeemed.

 

33



--------------------------------------------------------------------------------

If the Company complies with the provisions of the preceding paragraph, on and
after the redemption date, interest and Additional Interest, if any, on the
Notes or the portions of the Notes called for redemption shall cease to accrue
for as long as the Company has deposited with the Trustee or Paying Agent funds
in satisfaction of the applicable redemption price. If a Note is redeemed on or
after a Regular Record Date but on or prior to the related Interest Payment
Date, then any accrued and unpaid interest and Additional Interest, if any,
shall be paid to the Person in whose name such Note was registered at the close
of business on such Regular Record Date.

Section 3.06. Notes Redeemed in Part.

Upon surrender of a Note that is redeemed in part, the Company shall issue and,
upon the Company’s written request, the Trustee shall authenticate for the
Holder at the expense of the Company a new Note equal in principal amount to the
unredeemed portion of the Note surrendered. If a Global Note is so surrendered,
such new Note shall also be a Global Note.

Section 3.07. Optional Redemption.

(a) The Notes are redeemable at the Company’s election, in whole or in part, at
any time at a redemption price equal to the greater of:

 

  (1) 100% of the principal amount of the Notes to be redeemed then outstanding;
and

 

  (2) as determined by an Independent Investment Banker, the sum of the present
values of the remaining scheduled payments of interest on the notes to be
redeemed (not including any portion of such payments of interest accrued to the
date of redemption) discounted to the redemption date on a semiannual basis
(assuming a 360-day year consisting of twelve 30-day months) at the Adjusted
Treasury Rate for such notes, plus 50 basis points

plus, in either of the above cases, accrued and unpaid interest to the date of
redemption on the notes to be redeemed.

If the optional redemption date is on or after an interest record date and on or
before the related interest payment date, the accrued and unpaid interest, if
any, will be paid to the person in whose name the note is registered at the
close of business on such record date.

(b) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Section 3.01 through 3.06 hereof.

Section 3.08. Mandatory Redemption.

The Company shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

 

34



--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS

Section 4.01. Payment of Notes.

The Company shall pay or cause to be paid the principal of, premium, if any, and
interest on the Notes on the dates and in the manner provided in the Notes.
Principal, premium, if any, and interest shall be considered paid on the date
due if the Paying Agent, if other than the Company or a Subsidiary thereof,
holds as of 10:00 a.m., Eastern Time, on the due date money deposited by the
Company in immediately available funds and designated for and sufficient to pay
all principal, premium, if any, and interest then due.

The Company shall, in accordance with Section 2.12 hereof, pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal at the rate equal to 1% per annum in excess of the then
applicable interest rate on the Notes to the extent lawful; it shall pay
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful.

Section 4.02. Maintenance of Office or Agency.

The Company shall maintain in the Borough of Manhattan, The City of New York, an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served. The
Company shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Company
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office.

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency in the Borough of Manhattan,
The City of New York, for such purposes. The Company shall give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

The Company hereby designates the Corporate Trust Office as one such office or
agency of the Company in accordance with Section 2.03 hereof.

Section 4.03. Reports.

The Company covenants:

(i) to file with the Trustee, within 15 days after the Company is required to
file the same with the SEC, copies of the annual reports and of the information,
documents and other reports (or copies of such portions of any of the foregoing
as the SEC may from time to time by rules and regulations prescribe), if any,
which the Company may be required to file with the SEC pursuant to Section 13 or
Section 15(d) of the Exchange Act; or, if the Company is not required to file
information, documents or reports pursuant to either of such Sections, then to
file with the Trustee and the SEC, in accordance with rules and regulations
prescribed from time to time by the SEC, such of the supplementary and periodic
information, documents and reports which may be required pursuant to Section 13
of the Exchange Act, in respect of a debt security listed and registered on a
national securities exchange as may be prescribed from time to time in such
rules and regulations;

 

35



--------------------------------------------------------------------------------

(ii) to file with the Trustee and the SEC, in accordance with rules and
regulations prescribed from time to time by the SEC, such additional
information, documents and reports with respect to compliance by the Company
with the conditions and covenants provided for in this Indenture as may be
required from time to time by such rules and regulations; and

(iii) to transmit by mail to the Holders of the Notes within 30 days after the
filing thereof with the Trustee, in the manner and to the extent provided in
Section 4.07, such summaries of any information, documents and reports required
to be filed by the Company pursuant to subsections (a) and (b) of this
Section 4.03 as may be required to be transmitted to such Holders by rules and
regulations prescribed from time to time by the SEC.

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

 

36



--------------------------------------------------------------------------------

Section 4.04. Compliance Certificate.

 

  (1) The Company shall deliver to the Trustee, within 90 days after the end of
each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Company and its Subsidiaries during the preceding fiscal year
has been made under the supervision of the signing Officers with a view to
determining whether the Company has kept, observed, performed and fulfilled its
obligations under this Indenture, and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge the Company
has kept, observed, performed and fulfilled each and every covenant contained in
this Indenture and is not in default in the performance or observance of any of
the terms, provisions and conditions of this Indenture (or, if a Default or
Event of Default shall have occurred, describing all such Defaults or Events of
Default of which he or she may have knowledge and what action the Company is
taking or proposes to take with respect thereto).

 

  (2) The Company shall, so long as any of the Notes are outstanding, deliver to
the Trustee, forthwith upon any Officer becoming aware of any Default or Event
of Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Company is taking or proposes to take with respect thereto.

Section 4.05. Taxes.

The Company shall pay or discharge or cause to be paid or discharged, and shall
cause each of its Subsidiaries to pay or discharge, prior to delinquency, all
material taxes, assessments, and governmental levies except such as are
contested in good faith and by appropriate proceedings or where the failure to
effect such payment is not adverse in any material respect to the Holders of the
Notes.

Section 4.06. Stay, Extension and Usury Laws.

The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it shall not, by resort to any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but shall
suffer and permit the execution of every such power as though no such law has
been enacted.

Section 4.07. Limitation on Subsidiary Indebtedness.

The Company shall not permit any of its Subsidiaries, directly or indirectly, to
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable, contingently or otherwise, with respect to (collectively,
“incur”) any Indebtedness, other than:

 

  (1) Indebtedness in an aggregate principal amount (without duplication)
incurred pursuant to this clause (1) and outstanding, when taken together with
the aggregate principal amount of outstanding Indebtedness secured by Liens on
the property or assets (which includes Capital Stock) of the Company and its
Subsidiaries incurred pursuant to the second paragraph of Section 4.08, not to
exceed the Permitted Amount at the time of incurrence of such Indebtedness (it
being understood that Existing SpectraSite Indebtedness shall be deemed to be
incurred under this clause (1));

 

37



--------------------------------------------------------------------------------

  (2) Indebtedness of any Designated Subsidiary or any Subsidiary of such
Designated Subsidiary; provided that, with respect to this clause (2) only, no
portion of such Indebtedness shall be recourse to the Company or any of its
other Subsidiaries;

 

  (3) Indebtedness since the Issue Date represented by Capital Lease
Obligations, mortgage financings or purchase money obligations, in each case
incurred for the purpose of financing all or any part of the purchase price or
cost of construction or improvement of property, plant or equipment used in any
business of the Company or any Subsidiary of the Company in an aggregate
principal amount, including all Indebtedness incurred to refund, refinance or
replace any other Indebtedness incurred pursuant to this clause (3), not to
exceed $500.0 million at any time outstanding;

 

  (4) intercompany Indebtedness between or among the Company and any of its
Subsidiaries;

 

  (5) obligations under Interest Rate Agreements, Commodity Agreements and
Currency Agreements not for speculative purposes;

 

  (6) the Guarantee of Indebtedness of a Subsidiary of the Company that was
permitted to be incurred by another provision of this Indenture;

 

  (7) Indebtedness represented by letters of credit, for the account of such
Person, in the ordinary course of business to the extent such letters of credit
are not drawn upon or, if drawn upon, are reimbursed within five Business Days
of the relevant draw;

 

  (8) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, that such Indebtedness is extinguished within five
business days of incurrence;

 

  (9)

Acquired Indebtedness in connection with a merger with or into a Subsidiary, or
the acquisition of assets or a new Subsidiary; provided that, in the case of any
such incurrence of Acquired Indebtedness, such

 

38



--------------------------------------------------------------------------------

 

Acquired Indebtedness was incurred by the prior owner of such assets or such
Subsidiary prior to such acquisition by the Company or one of its Subsidiaries
and was not incurred in connection with, or in contemplation of, the acquisition
by the Company or one of its Subsidiaries;

 

  (10) Disqualified Stock since the Issue Date in an aggregate principal amount
(or liquidation preference, as applicable) at any time outstanding not to exceed
$100.0 million;

 

  (11) Indebtedness (other than Existing SpectraSite Indebtedness) existing on
the Issue Date; or

 

  (12) Indebtedness of any Subsidiary of the Company issued in exchange for, or
the net proceeds of which are used or will be used to extend, refinance, renew,
replace, defease or refund (including through open market purchases and tender
offers), other Indebtedness that was permitted by the applicable indenture to be
incurred under clauses (9) or (11) or this clause (12) of this paragraph.

The maximum amount of Indebtedness that may be incurred pursuant to this
Section 4.07 will not be deemed to be exceeded with respect to any outstanding
Indebtedness due solely to the result of fluctuations in the exchange rates of
currencies. In addition, the accrual of interest, the accretion or amortization
of original issue discount, the payment of interest on any Indebtedness in the
form of additional Indebtedness with the same terms, and the payment of
dividends on Disqualified Stock in the form of additional shares of the same
class of Disqualified Stock shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 4.07. For purposes of determining
compliance with this Section 4.07, in the event that an item of proposed
Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (1) through (12) above, the Company will be
permitted to classify, or later reclassify, all or a portion of such item of
Indebtedness in any manner that complies with this Section 4.07.

Section 4.08. Limitation on Liens.

The Company shall not, and shall not permit any of its Subsidiaries to, allow
any Lien on any of the Company’s or its Subsidiaries’ property or assets (which
includes Capital Stock) securing Indebtedness, unless the Lien secures the Notes
equally and ratably with, or prior to, any other Indebtedness secured by such
Lien, so long as such other Indebtedness is so secured, other than Permitted
Liens.

Notwithstanding the foregoing, the Company may, and may permit any of its
Subsidiaries to, incur Liens securing Indebtedness without equally and ratably
securing the Notes if, after giving effect to the incurrence of such Liens, the
aggregate amount (without duplication) of (a) the Indebtedness secured by Liens
(other than Permitted Liens) on the property or assets (which includes Capital
Stock) of the Company and its Subsidiaries plus (b) the Indebtedness of the
Company’s Subsidiaries incurred pursuant to clause (1) of the first paragraph of
Section 4.07 and outstanding shall not exceed the Permitted Amount at the time
of the incurrence of such Liens (it being understood that Liens securing
Existing SpectraSite Indebtedness shall be deemed to be incurred pursuant to
this paragraph).

 

39



--------------------------------------------------------------------------------

Section 4.09. Repurchase of the Notes Upon a Change of Control Triggering Event.

Upon the occurrence of a Change of Control Triggering Event, each Holder of
Notes shall have the right to require the Company to repurchase all or any part,
equal to $2,000 or an integral multiple of $1,000 thereafter, of that Holder’s
Notes pursuant to an offer (the “Change of Control Offer”) on the terms set
forth in this Indenture at an offer price in cash equal to 101% of the aggregate
principal amount of Notes repurchased plus accrued and unpaid interest on the
Notes up to but excluding the applicable date of repurchase (the “Change of
Control Payment”). Within 30 days following any Change of Control Triggering
Event, if the Company had not, prior to the Change of Control Triggering Event,
sent a redemption notice for all the Notes in connection with an optional
redemption permitted by Section 3.07 hereof, the Company shall mail or caused to
be mailed a notice to each registered Holder briefly describing the transaction
or transactions that constitute a Change of Control Triggering Event and
offering to repurchase Notes on the date specified in such notice (the “Change
of Control Payment Date”), which date shall be no earlier than 30 days and no
later than 60 days from the date the notice is mailed, pursuant to the
procedures required by this Indenture and described in such notice.

The Company shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable to any Change of Control Offer. To the
extent that the provisions of any securities laws or regulations conflict with
the provisions of this Section 4.09, the Company shall comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under the provisions of this Section 4.09 by virtue of
such conflict.

On the Change of Control Payment Date, the Company shall, to the extent lawful:

(a) accept for payment all Notes or portions thereof properly tendered pursuant
to the Change of Control Offer;

(b) deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions thereof properly tendered; and

(c) deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions thereof being purchased by the Company.

The Paying Agent will promptly mail to each registered Holder of Notes so
tendered the Change of Control Payment for such Notes, and the Trustee will
promptly authenticate and mail, or cause to be transferred by book entry, to
each Holder a new Note equal in principal amount to any unpurchased portion of
the Notes surrendered, if any; provided that each such new Note shall be in a
principal amount of $2,000 or an integral multiple of $1,000 thereafter. Any
Note so accepted for payment shall cease to accrue interest on and after the
Change of Control Payment Date.

 

40



--------------------------------------------------------------------------------

This Section 4.09 shall be applicable, except as described in this Section 4.09,
regardless of whether or not any other provisions of this Indenture are
applicable.

Notwithstanding the foregoing, the Company shall not be required to make a
Change of Control Offer upon a Change of Control Triggering Event if a third
party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in this Section 4.09
applicable to a Change of Control Offer made by the Company and purchases all
Notes properly tendered and not withdrawn under the Change of Control Offer.

The Company may make a Change of Control Offer in advance of a Change of Control
Triggering Event, and conditional upon the occurrence of such Change of Control
Triggering Event, if a definitive agreement is in place for the Change of
Control Triggering Event at the time of making the Change of Control Offer.

Section 4.10. Termination of Covenant.

In the event that the Notes receive an Investment Grade Rating from at least two
of the three Rating Agencies, and notwithstanding that the Notes may later cease
to have an Investment Grade Rating from any Rating Agency, the Company and its
Subsidiaries shall be released from their obligations to comply with
Section 4.07 and those obligations will not at any future point be reinstated.

ARTICLE 5

SUCCESSORS

Section 5.01. Merger, Consolidation or Sale of Assets.

The Company may not consolidate or merge with or into, or sell, lease or convey
all or substantially all of its assets in any one transaction or series of
related transactions to any other Person, unless:

 

  (1) the resulting, surviving or transferee corporation (the “successor”) is
either the Company or is a corporation organized under the laws of the United
States, any state or the District of Columbia and expressly assumes by
supplemental indenture all of the Company’s obligations under this Indenture and
the Notes; and

 

  (2) immediately after giving effect to the transaction no Default or Event of
Default has occurred and is continuing.

Section 5.02. Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Company in accordance with Section 5.01 hereof (except in the case of a lease of
all or substantially all of the Company’s assets), the successor corporation
formed by such consolidation or into or with which the

 

41



--------------------------------------------------------------------------------

Company is merged or to which such sale, assignment, transfer, lease, conveyance
or other disposition is made shall succeed to, and be substituted for (so that
from and after the date of such consolidation, merger, sale, lease, conveyance
or other disposition, the provisions of this Indenture referring to the
“Company” shall refer instead to the successor corporation and not to the
Company), and may exercise every right and power of the Company under this
Indenture with the same effect as if such successor Person had been named as the
Company herein; provided, however, that the predecessor Company shall not be
relieved from the obligation to pay the principal of and interest on the Notes
except in the case of a sale of all of the Company’s assets that meets the
requirements of Section 5.01 hereof.

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01. Events of Default.

The term “Event of Default” with respect to the Notes, wherever used herein,
means any one of the following events which shall have occurred and be
continuing (whatever the reason for such Event of Default), whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

  (1) failure by the Company to pay interest on any Note for 30 days after the
date payment is due and payable; or

 

  (2) failure by the Company to pay principal of or premium, if any, on any Note
when due, at maturity, upon any redemption, by declaration or otherwise; or

 

  (3) failure by the Company to comply with any other covenant in this Indenture
or the Notes for 90 days after notice that compliance was required; or

 

  (4) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Significant Subsidiaries or the payment of
which is Guaranteed by the Company or any of its Significant Subsidiaries, other
than Indebtedness owed to the Company or a Subsidiary, whether such Indebtedness
or Guarantee now exists or is created after the Issue Date, if both:

 

  (a) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity; and

 

42



--------------------------------------------------------------------------------

  (b) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $100.0 million or more
at any time outstanding;

provided, that, in the case of this clause (4), it shall not be an Event of
Default if any such default arises in connection with the Indebtedness of any
Subsidiary of the Company that is designated as an “Unrestricted Subsidiary”
under any indenture governing the Outstanding Notes; or

 

  (5) the Company or any of its Significant Subsidiaries pursuant to or within
the meaning of Bankruptcy Law:

 

  (a) commences a voluntary case,

 

  (b) consents to the entry of an order for relief against it in an involuntary
case,

 

  (c) consents to the appointment of a custodian of it or for all or
substantially all of its property,

 

  (d) makes a general assignment for the benefit of its creditors, or

 

  (e) generally is not paying its debts as they become due; or

 

  (6) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

  (a) is for relief against the Company or any of its Significant Subsidiaries
in an involuntary case;

 

  (b) appoints a custodian of the Company or any of its Significant Subsidiaries
or for all or substantially all of the property of the Company or any of its
Significant Subsidiaries; or

 

  (c) orders the liquidation of the Company or any of its Significant
Subsidiaries;

and the order or decree remains unstayed and in effect for 60 consecutive days.

Section 6.02. Acceleration.

If an Event of Default described in clauses (1) through (4) of Section 6.01
hereof occurs and is continuing, then, and in each and every such case, either
the Trustee or the Holders of not less than 25% in aggregate principal amount of
the Notes then outstanding hereunder by notice in writing to the Company (and to
the Trustee if given by Holders), may declare the entire principal of all Notes,
and the interest and Additional Interest accrued thereon, if any, to be due and
payable immediately, and upon any such declaration, the same shall become
immediately due and payable.

 

43



--------------------------------------------------------------------------------

If an Event of Default described in clause (5) or (6) of Section 6.01 hereof
occurs and is continuing, then the principal amount of all the Notes then
outstanding, and the interest and Additional Interest accrued thereon, if any,
shall become and be immediately due and payable without any declaration or other
act on the part of the Trustee or any Holder.

Section 6.03. Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal amount of, premium, if any,
and interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

Notwithstanding the foregoing, the sole remedy for any breach of the Company’s
obligation under this Indenture to file or furnish reports or other financial
information pursuant to section 314(a)(1) of the Trust Indenture Act (or as
otherwise required by this Indenture) shall be the payment of liquidated
damages, and the Holders will not have any right under this Indenture to
accelerate the maturity of the Notes as a result of any such breach. If any such
breach continues for 90 days after notice thereof is given in accordance with
this Indentures, we will pay liquidated damages to all the Holders of the Notes
at a rate per annum equal to (i) 0.25% per annum of the principal amount of the
Notes from the 90th day following such notice to but not including the 180th day
following such notice (or such earlier date on which the Event of Default
relating to the reporting obligations referred to in this paragraph shall have
been cured or waived) and (ii) 0.50% per annum of the principal amount of the
Notes from the 180th day following such notice to but not including the 365th
day following such notice (or such earlier date on which the Event of Default
relating to the reporting obligations referred to in this paragraph shall have
been cured or waived). On such 365th day (or earlier, if the Event of Default
relating to the reporting obligations referred to in this paragraph shall have
been cured or waived prior to such 365th day), such additional interest will
cease to accrue, and the Notes will be subject to acceleration as provided above
if the Event of Default is continuing. This paragraph will not affect the rights
of the holders of Notes in the event of the occurrence of any other Event of
Default.

Section 6.04. Waiver of Past Defaults.

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the
principal amount, premium, if any, and any accrued and unpaid interest on, the
Notes (including in connection with an offer to purchase) provided,

 

44



--------------------------------------------------------------------------------

however, that the Holders of a majority in aggregate principal amount of the
then outstanding Notes may rescind an acceleration and its consequences,
including any related payment default that resulted from such acceleration. Upon
any such waiver, such Default shall cease to exist, and any Event of Default
arising therefrom shall be deemed to have been cured for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.

Section 6.05. Control by Majority.

Holders of a majority in principal amount of the then outstanding Notes may
direct the time, method and place of conducting any proceeding for exercising
any remedy available to the Trustee or exercising any trust or power conferred
on it. However, the Trustee may refuse to follow any direction that conflicts
with law or this Indenture, that the Trustee determines may be unduly
prejudicial to the rights of other Holders of Notes or that may involve the
Trustee in personal liability.

Section 6.06. Limitation on Suits.

A Holder of a Note may pursue a remedy with respect to this Indenture or the
Notes only if:

 

  (1) the Holder of a Note gives to the Trustee written notice of an Event of
Default and the continuance of such Event of Default;

 

  (2) the Holders of at least 25% in principal amount of the then outstanding
Notes make a written request to the Trustee to pursue the remedy;

 

  (3) the Trustee does not comply with the request within 60 days after receipt
of the request; and

 

  (4) during such 60-day period the Holders of a majority in principal amount of
the then outstanding Notes do not give the Trustee a direction inconsistent with
the request.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

Section 6.07. Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal of, premium, if any, and interest on
the Note, on or after the respective due dates expressed in the Note (including
in connection with an offer to purchase), or to bring suit for the enforcement
of any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder.

 

45



--------------------------------------------------------------------------------

Section 6.08. Collection Suit by Trustee.

If an Event of Default specified in clauses (1) or (2) of Section 6.01 occurs
and is continuing, the Trustee is authorized to recover judgment in its own name
and as trustee of an express trust against the Company for the whole amount of
principal of, premium, if any, and interest remaining unpaid on the Notes and
interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

Section 6.09. Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

Section 6.10. Priorities.

If the Trustee collects any money pursuant to this Article, it shall pay out the
money in the following order:

First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expense and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any and interest, respectively; and

Third: to the Company or to such party as a court of competent jurisdiction
shall direct.

 

46



--------------------------------------------------------------------------------

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

Section 6.11. Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section does not apply to a suit by the Trustee, a suit by a Holder of a Note
pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes.

ARTICLE 7

TRUSTEE

Section 7.01. Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(b) Except during the continuance of an Event of Default:

 

  (i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

 

  (ii) in the absence of bad faith or willful misconduct on its part, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture.
However, in the case of certificates or opinions specifically required by any
provision hereof to be furnished to it, the Trustee shall examine the
certificates and opinions required to be furnished to the Trustee hereunder to
determine whether or not they conform to the requirements of this Indenture.

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own bad faith or willful
misconduct, except that:

 

  (i) this paragraph does not limit the effect of paragraph (b) of this Section;

 

47



--------------------------------------------------------------------------------

  (ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and

 

  (iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 7.01.

(e) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or incur any liability. The Trustee shall be under no obligation
to exercise any of its rights and powers under this Indenture at the request of
any Holders, unless such Holders shall have offered to the Trustee security and
indemnity satisfactory to it against any loss, liability or expense.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

Section 7.02. Rights of Trustee.

(a) The Trustee may conclusively rely upon any document (whether in its original
or facsimile form) believed by it to be genuine and to have been signed or
presented by the proper Person. The Trustee need not investigate any fact or
matter stated in the document.

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its own selection and the written and oral advice of such counsel or
any Opinion of Counsel shall be full and complete authorization and protection
from liability in respect of any action taken, suffered or omitted by it
hereunder in good faith and in reliance thereon.

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.

(f) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holders

 

48



--------------------------------------------------------------------------------

shall have offered to the Trustee reasonable security or indemnity satisfactory
to it against the costs, expenses and liabilities that might be incurred by it
in compliance with such request or direction.

(g) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Securities and this Indenture.

(h) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its rights to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

Section 7.03. Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee or resign. Any Agent may do the same with like rights and duties. The
Trustee is also subject to Sections 7.10 and 7.11 hereof.

Section 7.04. Trustee’s Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Company’s use of the proceeds from the Notes or any money paid to the
Company or upon the Company’s direction under any provision of this Indenture,
it shall not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

Section 7.05. Notice of Defaults.

If a Default or Event of Default occurs and is continuing and if it is actually
known to a Responsible Officer of the Trustee, the Trustee shall mail to Holders
of Notes a notice of the Default or Event of Default within 90 days after it
occurs. Except with respect to a Default or Event of Default relating to the
payment of principal of, premium, if any, or interest on the Notes, the Trustee
may withhold the notice if and so long as a committee of its Responsible
Officers in good faith determines that withholding the notice is in the
interests of the Holders of the Notes.

Section 7.06. Reports by Trustee to Holders of the Notes.

Within 60 days after each May 15 beginning with the May 15 following the Issue
Date, and for so long as Notes remain outstanding, the Trustee shall mail to the
Holders of the Notes a brief report dated as of such reporting date that
complies with TIA § 313(a) (but if no event

 

49



--------------------------------------------------------------------------------

described in TIA § 313(a) has occurred within the twelve months preceding the
reporting date, no report need be transmitted). The Trustee also shall comply
with TIA § 313(b). The Trustee shall also transmit by mail all reports as
required by TIA § 313(c).

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Company and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with TIA § 313(d). The Company shall promptly
notify the Trustee when the Notes are listed on any stock exchange or delisted
therefrom.

Section 7.07. Compensation and Indemnity.

The Company shall pay to the Trustee from time to time reasonable compensation
for its acceptance of this Indenture and services hereunder. The Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Company shall reimburse the Trustee promptly upon request for
all reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services. Such expenses shall include the
reasonable compensation, disbursements and expenses of the Trustee’s agents and
counsel.

The Company shall fully indemnify the Trustee against any and all losses,
liabilities, claims, damages or expenses (including legal fees and expenses)
incurred by it arising out of or in connection with the acceptance or
administration of its duties under this Indenture, including the costs and
expenses of enforcing this Indenture against the Company (including this
Section 7.07) and defending itself against any claim (whether asserted by the
Company or any Holder or any other person) or liability in connection with the
exercise or performance of any of its powers or duties hereunder, except to the
extent any such loss, liability or expense is caused by its own negligence, bad
faith or willful misconduct. The Trustee shall notify the Company promptly of
any claim for which it may seek indemnity. Failure by the Trustee to so notify
the Company shall not relieve the Company of its obligations hereunder. The
Company shall defend the claim and the Trustee shall cooperate in the defense.
The Trustee may have separate counsel and the Company shall pay the reasonable
fees and expenses of such counsel. The Company need not pay for any settlement
made without its consent, which consent shall not be unreasonably withheld.

The obligations of the Company under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture and the resignation or removal of
the Trustee.

To secure the Company’s payment obligations in this Section 7.07, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee, except that held in trust to pay principal and interest on
particular Notes. Such Lien shall survive the satisfaction and discharge of this
Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(7) or (8) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

The Trustee shall comply with the provisions of TIA § 313(b)(2) to the extent
applicable.

 

50



--------------------------------------------------------------------------------

Section 7.08. Replacement of Trustee.

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section.

The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Company. The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Company in writing. The Company may remove the
Trustee if:

 

  (a) the Trustee fails to comply with Section 7.10 hereof;

 

  (b) the Trustee is adjudged a bankrupt or an insolvent or an order for relief
is entered with respect to the Trustee under any Bankruptcy Law;

 

  (c) a custodian or public officer takes charge of the Trustee or its property;
or

 

  (d) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company, or the Holders
of at least 10% in principal amount of the then outstanding Notes may petition
at the expense of the Company any court of competent jurisdiction for the
appointment of a successor Trustee.

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10, such Holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee, provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.07 hereof.

Section 7.09. Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.

 

51



--------------------------------------------------------------------------------

Section 7.10. Eligibility; Disqualification.

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $75.0
million as set forth in its most recent published annual report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b). For purposes
of TIA §310(b)(1)(C)(i), the indentures relating to the Convertible Notes and
the Outstanding Notes are hereby specifically described.

Section 7.11. Preferential Collection of Claims Against Company.

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

Section 7.12. Trustee’s Application for Instructions from the Company.

Any application by the Trustee for written instructions from the Company may, at
the option of the Trustee, set forth in writing any action proposed to be taken
or omitted by the Trustee under this Indenture and the date on and/or after
which such action shall be taken or such omission shall be effective. The
Trustee shall not be liable for any action taken by, or omission of, the Trustee
in accordance with a proposal included in such application on or after the date
specified in such application (which date shall not be less than three Business
Days after the date any Officer of the Company actually receives such
application, unless any such Officer shall have consented in writing to any
earlier date) unless prior to taking any such action (or the effective date in
the case of an omission), the Trustee shall have received written instructions
in response to such application specifying the action to be taken or omitted.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01. Option to Effect Legal Defeasance or Covenant Defeasance.

The Company may, at the option of its Board of Directors evidenced by a
resolution set forth in an Officers’ Certificate, at any time, elect to have
either Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article 8.

Section 8.02. Legal Defeasance and Discharge.

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.02, the Company shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be deemed to have been discharged
from its obligations with respect to all

 

52



--------------------------------------------------------------------------------

outstanding Notes on the date the conditions set forth below are satisfied
(hereinafter, “Legal Defeasance”). For this purpose, Legal Defeasance means that
the Company shall be deemed to have paid and discharged the entire Indebtedness
represented by the outstanding Notes, which shall thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in (1) and (2) below, and to have
satisfied all its other obligations under such Notes and this Indenture (and the
Trustee, on demand of and at the expense of the Company, shall execute proper
instruments provided to it acknowledging the same), except for the following
provisions which shall survive until otherwise terminated or discharged
hereunder:

 

  (1) the rights of Holders of outstanding Notes to receive payments in respect
of the principal amount, premium, if any, interest and Additional Interest, if
any, on such Notes when such payments are due from the trust referred to in
Section 8.04 hereof;

 

  (2) the Company’s obligations with respect to such Notes under Article 2 and
Section 4.02 hereof;

 

  (3) the rights, powers, trusts, duties and immunities of the Trustee and the
Company’s obligations in connection therewith; and

 

  (4) this Article 8.

Subject to compliance with this Article 8, the Company may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

Section 8.03. Covenant Defeasance.

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.03, the Company shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be released from its obligations
under the covenants contained in Sections 4.07, 4.08 and 4.09 hereof and
Section 5.01 hereof with respect to the outstanding Notes on and after the date
the conditions set forth in Section 8.04 are satisfied (hereinafter, “Covenant
Defeasance”), and the Notes shall thereafter be deemed not “outstanding” for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes, the Company may omit to comply with and shall have no
liability in respect of any term, condition or limitation set forth in any such
covenant, whether directly or indirectly, by reason of any reference elsewhere
herein to any such covenant or by reason of any reference in any such covenant
to any other provision herein or in any other document and such omission to
comply shall not constitute a Default or an Event of Default under Section 6.01
hereof, but, except as specified above, the remainder of this Indenture and such
Notes shall be unaffected thereby. In addition, upon the Company’s exercise
under Section 8.01 hereof of the option applicable to this Section 8.03 hereof,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
Sections 6.01(5) and 6.01(6) hereof shall not constitute Events of Default.

 

53



--------------------------------------------------------------------------------

Section 8.04. Conditions to Legal or Covenant Defeasance.

The following shall be the conditions to the application of either Section 8.02
or 8.03 hereof to the outstanding Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance:

 

  (1) the Company must irrevocably deposit or cause to be deposited with the
Trustee, in trust, for the benefit of the Holders, cash in United States
dollars, non-callable Government Securities, or a combination thereof, in
amounts as will be sufficient, in the opinion of a nationally recognized firm of
independent public accountants, to pay the principal of, premium, if any,
interest and Additional Interest, if any, on the outstanding Notes on the stated
date for payment thereof or on the applicable redemption date, as the case may
be, and the Company shall specify whether the Notes are being defeased to
maturity or to a particular redemption date;

 

  (2) in the case of an election under Section 8.02 hereof, the Company has
delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that:

 

  (a) the Company has received from, or there has been published by, the
Internal Revenue Service a ruling; or

 

  (b) since the Issue Date, there has been a change in the applicable federal
income tax law, in either case to the effect that, and based thereon such
Opinion of Counsel will confirm that, the Holders of the outstanding Notes will
not recognize income, gain or loss for federal income tax purposes as a result
of such Legal Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Legal Defeasance had not occurred;

 

  (3) in the case of an election under Section 8.03 hereof, the Company has
delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such
Covenant Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;

 

  (4) no Default or Event of Default has occurred and is continuing on the date
of such deposit (other than a Default or Event of Default resulting from the
borrowing of funds to be applied to such deposit);

 

  (5) such Legal Defeasance or Covenant Defeasance shall not result in a breach
or violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound;

 

54



--------------------------------------------------------------------------------

  (6) the Company shall have delivered to the Trustee an Opinion of Counsel to
the effect that on the 91st day following the deposit, the trust funds will not
be subject to the effect of any applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally;

 

  (7) the Company shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Company with the intent of
preferring the Holders over any other creditors of the Company or with the
intent of defeating, hindering, delaying or defrauding any other creditors of
the Company or others; and

 

  (8) the Company shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent provided
for or relating to the Legal Defeasance or the Covenant Defeasance have been
complied with.

Section 8.05. Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.

Subject to Section 8.06 hereof, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 hereof in respect of the outstanding Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including the Company acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium, if any, and interest, but such money
need not be segregated from other funds except to the extent required by law.

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the request of the Company
any money or non-callable Government Securities held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(a) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

 

55



--------------------------------------------------------------------------------

Section 8.06. Repayment to Company.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any, or
interest on any Note and remaining unclaimed for two years after such principal,
and premium, if any, or interest has become due and payable shall be paid to the
Company on its request or (if then held by the Company) shall be discharged from
such trust; and the Holder of such Note shall thereafter look only to the
Company for payment thereof, and all liability of the Trustee or such Paying
Agent with respect to such trust money, and all liability of the Company as
trustee thereof, shall thereupon cease; provided, however, that the Trustee or
such Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in The New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Company.

Section 8.07. Reinstatement.

If the Trustee or Paying Agent is unable to apply any United States dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.02 or 8.03
hereof, as the case may be; provided, however, that, if the Company makes any
payment of principal of, premium, if any, or interest on any Note following the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money held by the
Trustee or Paying Agent.

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01. Supplemental Indentures without Consent of Holders of Notes.

The Company, when authorized by a Board Resolution (which resolution may provide
general terms or parameters for such action and may provide that the specific
terms of such action may be determined in accordance with or pursuant to an
Officers’ Certificate), and the Trustee may from time to time and at any time
enter into an indenture or indentures supplemental hereto (which shall conform
to the provisions of the TIA as in force at the date of the execution thereof)
for one or more of the following purposes:

 

  (1) to convey, transfer, assign, mortgage or pledge to the Trustee as security
for the Notes any property or assets;

 

  (2) to evidence the assumption of the Company’s obligations to Holders of
Notes in the case of a merger, amalgamation or consolidation of the Company or
sale of all or substantially all of the assets of the Company;

 

56



--------------------------------------------------------------------------------

  (3) to add to the covenants of the Company such further covenants,
restrictions, conditions or provisions as the Company and the Trustee shall
consider to be for the protection of the Holders of the Notes, and to make the
occurrence, or the occurrence and continuance, of a default in any such
additional covenants, restrictions, conditions or provisions an Event of Default
permitting the enforcement of all or any of the several remedies provided in
this Indenture as herein set forth; provided, however, that in respect of any
such additional covenant, restriction, condition or provision such supplemental
indenture may provide for a particular period of grace after default (which
period may be shorter or longer than that allowed in the case of other defaults)
or may provide for an immediate enforcement upon such an Event of Default or may
limit the remedies available to the Trustee upon such an Event of Default or may
limit the right of the Holders of a majority in aggregate principal amount of
the Notes to waive such an Event of Default;

 

  (4) to cure any ambiguity or to correct or supplement any provision contained
herein or in any supplemental indenture that may be defective or inconsistent
with any other provision contained herein or in any supplemental indenture, or
to make any other provisions as the Company may deem necessary or desirable;
provided, however, that no such provisions shall materially adversely affect the
interests of the Holders of the Notes;

 

  (5) to evidence and provide for the acceptance of the appointment of a
successor Trustee pursuant to Section 7.08 hereof;

 

  (6) to provide for uncertificated Notes in addition to or in place of
certificated Notes or to alter the provisions of Article 2 hereof (including the
related definitions) in a manner that does not materially adversely affect any
Holder;

 

  (7) to conform the text of this Indenture or the Notes to any provision of the
“Description of the Notes” in the Offering Circular to the extent that such
provision in the “Description of the Notes” was intended to be a verbatim
recitation of a provision of this Indenture or the Notes;

 

  (8) to provide for the issuance of Additional Notes as permitted by Sections
2.14, which will have terms substantially identical to the other Notes except as
specified in Section 2.14, and which will be treated, together with any other
Notes, as a single issue of securities;

 

  (9) to make any change that would provide any additional rights or benefits to
the Holders of the Notes or that does not adversely affect the legal rights
hereunder of any Holder of Notes or any holder of a beneficial interest in the
Notes; or

 

57



--------------------------------------------------------------------------------

  (10) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA.

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee shall join with the Company in the execution of
any amended or supplemental Indenture authorized or permitted by the terms of
this Indenture. The Trustee is hereby authorized to join with the Company in the
execution of any such supplemental indenture, to make any further appropriate
agreements and stipulations which may be therein contained and to accept the
conveyance, transfer, assignment, mortgage or pledge of any property thereunder,
but the Trustee shall not be obligated to enter into any such supplemental
indenture which affects the Trustee’s own rights, duties or immunities under
this Indenture or otherwise.

Any supplemental indenture authorized by the provisions of this Section may be
executed without the consent of the Holders of any of the Notes then
outstanding, notwithstanding any of the provisions of Section 9.02.

Section 9.02. Amendments and Supplemental Indentures with Consent of Holders of
Notes.

Except as provided below in this Section 9.02, with the consent of the Holders
of not less than a majority in aggregate principal amount of the Notes then
outstanding voting as one class (including, without limitation, consents
obtained in connection with purchase of, or tender or exchange offers for, the
Notes), the Company, when authorized by a Board Resolution (which resolution may
provide general terms or parameters for such action and may provide that the
specific terms of such action may be determined in accordance with or pursuant
to an Officers’ Certificate), and the Trustee may, from time to time and at any
time, amend this Indenture or enter into an indenture or indentures supplemental
hereto (which shall conform to the provisions of the TIA as in force at the date
of execution thereof) for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Indenture or of any
supplemental indenture or of modifying in any manner the rights of the Holders
of the Notes; and, subject to Sections 6.04 and 6.07 hereof, any existing
Default or Event of Default (other than an uncured Default or Event of Default
in the payment of principal, premium or interest on the Notes, except a payment
default resulting from an acceleration that has been rescinded) and compliance
with any provision of the Indenture or the Notes may be waived with the consent
of the Holders of not less than a majority in principal amount of the
then-outstanding Notes, voting as one class (including, without limitation,
consents obtained in connection with a purchase of, or tender or exchange offer
for, the Notes); provided, however, that without the consent of each Holder
affected, an amendment or waiver under this Section 9.02 may not (but only with
respect to any Notes held by a non-consenting Holder):

 

  (1) change the stated final maturity of any Note;

 

  (2) reduce the principal amount of any Note;

 

58



--------------------------------------------------------------------------------

  (3) reduce the rate or amend or modify the calculation, or time of payment, of
interest, including defaulted interest on the Notes;

 

  (4) reduce or alter the method of computation of any amount payable on
redemption, prepayment or purchase of any Note (or the time at which any such
redemption, prepayment or purchase may be made) or otherwise alter or waive any
of the provisions with respect to the redemption of Notes (other than the
provisions of Sections 3.07 and 4.09 hereof), or waive a redemption payment
(other than payment required by Sections 3.07 and 4.09 hereof) with respect to
any Note;

 

  (5) make the principal thereof, or interest, including Additional Interest,
thereon payable in any coin or currency other than provided in the Notes or in
accordance with the terms of the Notes and this Indenture;

 

  (6) impair the right to institute suit for the enforcement of any payment on
any Note when due, or otherwise make any change in the provisions of this
Indenture relating to waivers of past Defaults or the rights of Holders of Notes
to receive payments of principal of, or premium, if any, or interest (including
Additional Interest) on the Notes; or

 

  (7) reduce the percentage of principal amount of Notes whose Holders must
consent to an amendment, supplement or waiver.

The Holders of the Notes affected thereby shall thereafter be determined,
exercised and enforced hereunder subject in all respects to such modifications
and amendments, and all the terms and conditions of any such amendment, waiver
or supplemental indenture shall be and shall be deemed to be part of the terms
and conditions of this Indenture for any and all purposes.

Upon the request of the Company, accompanied by a copy of a resolution of the
Board of Directors (which resolution may provide general terms or parameters for
such action and may provide that the specific terms of such action may be
determined in accordance with or pursuant to an Officers’ Certificate) certified
by the secretary or an assistant secretary of the Company authorizing the
execution of any such supplemental indenture, and upon the filing with the
Trustee of evidence of the consent of the Holders of the Notes as aforesaid, the
Trustee shall join with the Company in the execution of such supplemental
indenture unless such supplemental indenture affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise, in which case the
Trustee may at its discretion, but shall not be obligated to, enter into such
supplemental indenture.

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.

Promptly after the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of this Section 9.02, the Company (or the
Trustee at the request and expense of the Company) shall give notice thereof to
the Holders of then outstanding Notes affected thereby, as provided in
Section 11.02. Any failure of the Company to give such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.

 

59



--------------------------------------------------------------------------------

Section 9.03. Effect of Supplemental Indenture, Amendment or Waiver.

Upon the execution of any supplemental indenture pursuant to the provisions
hereof, or any amendment to or waiver of the provisions of the Indenture, this
Indenture shall be and shall be deemed to be modified and amended in accordance
therewith and the respective rights, limitations of rights, obligations, duties
and immunities under this Indenture of the Trustee, the Company and the Holders
of Notes affected thereby shall thereafter be determined, exercised and enforced
hereunder subject in all respects to such modifications and amendments, and all
the terms and conditions of any such supplemental indenture, amendment or waiver
shall be and shall be deemed to be part of the terms and conditions of this
Indenture for any and all purposes.

Section 9.04. Conformity with Trust Indenture Act.

Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended or supplemental indenture executed pursuant to this Article that
shall conform to the requirements of the TIA as then in effect if this Indenture
shall then be qualified under the TIA.

Section 9.05. Revocation and Effect of Consents.

Until an amendment, waiver or a supplemental indenture becomes effective, a
consent to it by a Holder of a Note is a continuing consent by the Holder of a
Note and every subsequent Holder of a Note or portion of a Note that evidences
the same debt as the consenting Holder’s Note, even if notation of the consent
is not made on any Note. However, any such Holder of a Note or subsequent Holder
of a Note may revoke the consent as to its Note if the Trustee receives written
notice of revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

Section 9.06. Notation on or Exchange of Notes.

Notes authenticated and delivered after the execution of any supplemental
indenture, amendment or waiver pursuant to the provisions of this Article 9 may
bear a notation in form approved by the Trustee as to any matter provided for by
such supplemental indenture or as to any action taken by the Holders of Notes.
If the Company or the Trustee shall so determine, new Notes so modified as to
conform, in the opinion of the Trustee and the Company, to any modification of
this Indenture contained in any such supplemental indenture may be prepared and
executed by the Company, authenticated by the Trustee and delivered in exchange
for the Notes then outstanding.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

 

60



--------------------------------------------------------------------------------

Section 9.07. Trustee to Sign Amendments, etc.

The Trustee shall sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. In executing any
amended or supplemental indenture, the Trustee shall be provided with and
(subject to Section 7.01 hereof) shall be fully protected in relying upon, in
addition to the documents required by Section 12.04 hereof, an Officer’s
Certificate and an Opinion of Counsel stating that the execution of such amended
or supplemental indenture is authorized or permitted by this Indenture.

ARTICLE 10

[RESERVED]

ARTICLE 11

SATISFACTION AND DISCHARGE

Section 11.01. Satisfaction and Discharge.

This Indenture shall be discharged and shall cease to be of further effect as to
all Notes issued hereunder, when:

 

  (1) either

 

  (a) all Notes that have been authenticated, except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has been
deposited in trust and thereafter repaid to the Company, have been delivered to
the Trustee for cancellation; or

 

  (b) all Notes that have not been delivered to the Trustee for cancellation
have become due and payable by reason of the mailing of a notice of redemption
or otherwise or will become due and payable within one year and the Company has
irrevocably deposited or caused to be deposited with the Trustee as trust funds
in trust solely for the benefit of the Holders, cash in U.S. dollars,
non-callable Government Securities, or a combination of cash in U.S. dollars and
non-callable Government Securities, in amounts as will be sufficient without
consideration of any reinvestment of interest, to pay and discharge the entire
indebtedness on the Notes not delivered to the Trustee for cancellation for the
principal amount and premium, if any, plus accrued interest and Additional
Interest, if any, on all Notes; and

 

  (2)

no Default or Event of Default has occurred and is continuing on the date of the
deposit or will occur as a result of the deposit and

 

61



--------------------------------------------------------------------------------

 

the deposit will not result in a breach or violation of, or constitute a default
under, any other instrument to which the is a party or by which the Company is
bound;

 

  (3) the Company has paid or caused to be paid all sums payable by it under
this Indenture; and

 

  (4) the Company has delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money toward the payment of the Notes at
maturity or the redemption date, as the case may be.

In addition, the Company must deliver an Officers’ Certificate to the Trustee
stating that all conditions precedent to satisfaction and discharge have been
satisfied.

Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to subclause (b) of clause (1) of this
Section, the provisions of Section 11.02 and Section 8.06 shall survive. In
addition, nothing in this Section 11.01 shall be deemed to discharge those
provisions of Section 7.07 hereof, that, by their terms, survive the
satisfaction and discharge of this Indenture.

Section 11.02. Notices.

Subject to the provisions of Section 8.06, all money deposited with the Trustee
pursuant to Section 11.01 shall be held in trust and applied by it, in
accordance with the provisions of the Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Company acting as its
own Paying Agent) as the Trustee may determine, to the Persons entitled thereto,
of the principal and premium, if any, and interest and Additional Interest, if
any, for whose payment such money has been deposited with the Trustee; but such
money need not be segregated from other funds except to the extent required by
law.

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 by reason of any legal proceeding or
by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Company’s
obligations under this Indenture and the Notes shall be revived and reinstated
as though no deposit had occurred pursuant to Section 11.01; provided that if
the Company has made any payment of principal of and premium, if any, and
interest and Additional Interest, if any, on any Notes because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or
Government Securities held by the Trustee or Paying Agent.

ARTICLE 12

MISCELLANEOUS

Section 12.01. Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA § 318(c), the imposed duties shall control.

 

62



--------------------------------------------------------------------------------

Section 12.02. Notices.

Any notice or communication by the Company or the Trustee to the others is duly
given if in writing and delivered in Person or mailed by first class mail
(registered or certified, return receipt requested), telex, telecopier or
overnight air courier guaranteeing next day delivery, to the others’ address:

If to the Company:

American Tower Corporation

116 Huntington Avenue

Boston, MA 02116

Telecopier No.: (617) 375-7575

Attention: Chief Financial Officer and Treasurer

If to the Trustee:

The Bank of New York Trust Company, N.A.

222 Berkeley Street

2nd Floor

Boston, MA 02116

Telecopier No.: 617-351-2401

Attention: Corporate Trust Administration

The Company or the Trustee, by notice to the others, may designate additional or
different addresses for subsequent notices or communications.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if telecopied; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.

Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA. Failure to mail a
notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

 

63



--------------------------------------------------------------------------------

Section 12.03. Communication by Holders of Notes with Other Holders of Notes.

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Company, the Trustee, the
Registrar and anyone else shall have the protection of TIA § 312(c).

Section 12.04. Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

(a) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 12.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

(b) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 12.05 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

Section 12.05. Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he, she or it has made such
examination or investigation as is necessary to enable such Person to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

Section 12.06. Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions; provided that no such rule shall conflict with
the terms of this Indenture or the TIA.

 

64



--------------------------------------------------------------------------------

Section 12.07. No Personal Liability of Directors, Officers, Employees and
Stockholders.

No past, present or future director, officer, employee, incorporator,
stockholder or agent of the Company, as such, shall have any liability for any
obligations of the Company under the Notes, this Indenture or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
Each Holder by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes.

Section 12.08. Governing Law.

THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE AND THE NOTES WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

Section 12.09. No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

Section 12.10. Successors.

All agreements of the Company in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its
successors.

Section 12.11. Severability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 12.12. Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

Section 12.13. Table of Contents, Headings, etc.

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

Section 12.14. Waiver of Jury Trial.

EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTION CONTEMPLATED HEREBY.

 

65



--------------------------------------------------------------------------------

Section 12.15. Force Majeure.

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its reasonable control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

[Signatures on following page]

 

66



--------------------------------------------------------------------------------

SIGNATURES

Dated as of October 1, 2007

 

AMERICAN TOWER CORPORATION By:  

/s/ Bradley E. Singer

Name:   Bradley E. Singer Title:   Chief Financial Officer and Treasurer

THE BANK OF NEW YORK TRUST COMPANY,

N.A., as Trustee

By:  

/s/ Diana J. Kenneally

Name:   Diana J. Kenneally Title:   Vice President

 

67



--------------------------------------------------------------------------------

EXHIBIT A

[Face of Note]

[Insert the Global Note Legend, if applicable, pursuant to Section 2.06(f)(ii)
of the Indenture – THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE
INDENTURE GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE
BENEFICIAL OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY
CIRCUMSTANCES EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY
BE REQUIRED PURSUANT TO SECTION 2.06 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY
BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE
INDENTURE, (III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR
CANCELLATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE
MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF
THE COMPANY.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS NOTE
IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A
NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER NAME AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

[If Rule 144A Notes or Regulation S Note issued during the Restricted Period
therefor, then insert the following legend (the “Restricted Notes Legend”) –

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.]

 

A-1



--------------------------------------------------------------------------------

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS NOTE
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER OR ANY SUCCESSOR PROVISION
THERETO (IF AVAILABLE) OR (IV) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE
HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF
THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.]

[Insert the Regulation S Temporary Global Note Legend, if applicable pursuant to
the provisions of the Indenture —

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY
EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.]

 

A-2



--------------------------------------------------------------------------------

CUSIP [            ]

ISIN [            ]

7.000% Senior Notes due 2017

 

No.               $                    

AMERICAN TOWER CORPORATION

promises to pay to                      or registered assigns, the principal sum
of                                          DOLLARS on October 15, 2017 (which
principal sum may from time to time be reduced or increased as appropriate to
reflect exchanges, redemptions, repurchases and transfers of interest, but
which, when taken together with the aggregate principal sum of all other Notes
(excluding Additional Notes, if any), shall not exceed $500,000,000 at any
time).

Interest Payment Dates: April 15 and October 15

Regular Record Dates: April 1 and October 1

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed as
of the date below.

Dated: October 1, 2007

 

AMERICAN TOWER CORPORATION By:  

 

Name:   James D. Taiclet, Jr. Title:   President and Chief Executive Officer By:
 

 

Name:   Bradley E. Singer Title:   Chief Financial Officer and Treasurer

 

A-4



--------------------------------------------------------------------------------

This is one of the Notes referred to in the within-mentioned Indenture.

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.

as Trustee

 

Authorized Signatory

 

A-5



--------------------------------------------------------------------------------

[Back of Note]

7.000% Senior Notes Due 2017

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. Interest. American Tower Corporation, a Delaware corporation (the “Company”),
promises to pay interest on the principal amount of this Note at 7.000% per
annum from October 1, 2007 until maturity and to pay the Additional Interest, if
any, payable pursuant to the Registration Rights Agreement referred to below.
The Company will pay interest semi-annually in arrears on April 15 and
October 15 of each year commencing on April 15, 2008, or if any such day is not
a Business Day, on the next succeeding Business Day (each, an “Interest Payment
Date”). Interest on the Notes will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
issuance; provided that if there is no existing Default in the payment of
interest, the Company shall pay interest (including post-petition interest in
any proceeding under any Bankruptcy Law) on overdue principal and premium and
Additional Interest, if any, from time to time on demand at a rate that is
1% per annum in excess of the rate then in effect; it shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue installments of interest (without regard to any applicable grace
periods) from time to time on demand at the same rate to the extent lawful.
Interest (other than Additional Interest) will be computed on the basis of a
360-day year of twelve 30-day months.

2. Method of Payment. The Company will pay interest on the Notes (except
defaulted interest) to the Persons who are registered Holders of Notes at the
close of business on the April 1 or October 1 next preceding the Interest
Payment Date (each, a “Regular Record Date”), even if such Notes are canceled
after such record date and on or before such Interest Payment Date, except as
provided in Section 2.12 of the Indenture with respect to defaulted interest.
The Notes will be payable as to principal, premium, if any, and interest and
Additional Interest, if any, at the office or agency of the Paying Agent and
Registrar maintained for such purpose within the City and State of New York, or,
at the option of the Company, payment of interest and Additional Interest, if
any, may be made by check mailed to the Holders at their addresses set forth in
the register of Holders, and provided that payment by wire transfer of
immediately available funds will be required with respect to principal of,
premium, if any, and interest and Additional Interest, if any, on, all Global
Notes and all other Notes the Holders of which shall have provided wire transfer
instructions to the Company or the Paying Agent. Such payment shall be in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.

3. Paying Agent and Registrar. Initially, The Bank of New York Trust Company,
N.A., the Trustee under the Indenture, will act as Paying Agent and Registrar.
The Company may change any Paying Agent or Registrar without notice to any
Holder. The Company or any of its Subsidiaries may act in any such capacity.

4. Indenture. The Company issued the Notes under an Indenture dated as of
October 1, 2007 (the “Indenture”) between the Company and the Trustee. The terms
of the Notes include

 

A-6



--------------------------------------------------------------------------------

those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939, as amended (15 U.S. Code §§ 77aaa-77bbbb)
(the “Trust Indenture Act”). The Notes are subject to all such terms, and
Holders are referred to the Indenture and such Act for a statement of such
terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling. The Notes are obligations of the Company. The Original Notes are
limited to $250 million in aggregate principal amount. Unless the context
otherwise requires, the Original Notes and the Exchange Notes shall constitute
one series for all purposes under the Indenture, including without limitation,
amendments, waivers, redemptions and Change of Control Offers. Subject to the
conditions set forth in the Indenture and without the consent of the Holders,
the Company may issue Additional Notes. All Notes, including any Additional
Notes, will be treated as a single class of securities under the Indenture.

5. Optional Redemption. This Note is redeemable at the Company’s election, in
whole or in part, at any time at a redemption price equal to the greater of:

 

  (1) 100% of the principal amount of the Notes to be redeemed then outstanding;
and

 

  (2) as determined by an Independent Investment Banker, the sum of the present
values of the remaining scheduled payments of interest on the Notes to be
redeemed (not including any portion of such payments of interest accrued to the
date of redemption) discounted to the redemption date on a semiannual basis
(assuming a 360-day year consisting of twelve 30-day months) at the Adjusted
Treasury Rate, plus 50 basis points;

plus, in either of the above cases, accrued and unpaid interest to the date of
redemption on the Notes to be redeemed.

If the Company selects a redemption date that is on or after a Regular Record
Date and on or before the related interest payment date, the accrued and unpaid
interest, if any, shall be paid to the person in whose name the Note is
registered at the close of business on such record date.

The Company will mail or caused to be mailed a notice of redemption at least 30
days, but not more than 60 days, before the redemption date to each Holder of
the Notes to be redeemed at its registered address, except that redemption
notices may be mailed more than 60 days prior to a redemption date if the notice
is issued in connection with a defeasance of the Notes or a satisfaction and
discharge of the Indenture. Notices of redemption may not be conditional.

Unless the Company defaults in payment of the redemption price, on and after the
redemption date, interest will cease to accrue on the Notes or portions thereof
called for redemption. Notes called for redemption become due on the date fixed
for redemption.

For purposes of the foregoing, the following terms shall have the following
meanings:

“Adjusted Treasury Rate” means, with respect to any redemption date:

 

  (1) the yield, under the heading which represents the average for the
immediately preceding week, appearing in the most recently published statistical
release designated “H.15(519)” or any successor publication which is published
weekly by the Board of Governors of the Federal Reserve System and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity under the caption “Treasury Constant Maturities,” for the
maturity corresponding to the Comparable Treasury Issue (as defined below) (if
no maturity is within three months before or after the Remaining Life (as
defined below), yields for the two published maturities most closely
corresponding to the Comparable Treasury Issue shall be determined and the
Adjusted Treasury Rate shall be interpolated or extrapolated from such yields on
a straight line basis, rounding to the nearest month); or

 

A-7



--------------------------------------------------------------------------------

  (2) if such release (or any successor release) is not published during the
week preceding the calculation date or does not contain such yields, the rate
per annum equal to the semi-annual equivalent yield to maturity of the
Comparable Treasury Issue, calculated using a price for the Comparable Treasury
Issue (expressed as a percentage of its principal amount) equal to the
Comparable Treasury Price (as defined below) for such redemption date.

The Adjusted Treasury Rate shall be calculated on the third Business Day
preceding the redemption date.

“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker (as defined below) as having a maturity
comparable to the remaining term of the Notes that would be utilized, at the
time of selection and in accordance with customary financial practice, in
pricing new issues of corporate debt securities of comparable maturity to the
remaining term of the Notes (“Remaining Life”).

“Comparable Treasury Price” means, for any redemption date, (1) the average of
four Reference Treasury Dealer Quotations (as defined below) for such redemption
date, after excluding the highest and lowest Reference Treasury Dealer
Quotations, or (2) if the Independent Investment Banker obtains fewer than four
such Reference Treasury Dealer Quotations, the average of all such quotations.

“Independent Investment Banker” means one of the Reference Treasury Dealers
appointed by the Company.

“Reference Treasury Dealer” means any of the primary U.S. Government securities
dealers in New York City.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any redemption date, the average, as determined by the
Independent Investment Banker, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as

 

A-8



--------------------------------------------------------------------------------

a percentage of its principal amount) quoted in writing to the Independent
Investment Banker at 5:00 p.m., New York City time, on the third Business Day
preceding such redemption date.

6. No Mandatory Redemption. The Company shall not be required to make mandatory
redemption payments with respect to the Notes.

7. Repurchase at Option of Holder. Upon the occurrence of a Change of Control
Triggering Event, and subject to certain conditions set forth in the Indenture,
the Company will be required to offer to purchase all of the outstanding Notes
at a purchase price equal to 101% of the principal amount thereof, plus accrued
and unpaid interest, if any, thereon to the date of repurchase.

8. Notice of Redemption. Notice of redemption shall be mailed at least 30 days
but not more than 60 days before the redemption date to each Holder whose Notes
are to be redeemed at its registered address, except that redemption notices may
be mailed more than 60 days prior to a redemption date if the notice is issued
in connection with Article 8 or Article 13 of the Indenture. Notes in
denominations larger than $2,000 may be redeemed in part but only in whole
multiples of $1,000, unless all of the Notes held by a Holder are to be
redeemed. Unless the Company defaults in payment of the redemption price, on and
after the redemption date interest ceases to accrue on Notes or portions thereof
called for redemption.

9. Denominations, Transfer, Exchange. The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $1,000 thereafter.
The transfer of Notes may be registered and Notes may be exchanged as provided
in the Indenture. The Registrar and the Trustee may require a Holder, among
other things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Company
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the corresponding Interest Payment Date.

10. Persons Deemed Owners. The registered Holder of a Note may be treated as its
owner for all purposes, except as provided in Section 2.06(a) of the Indenture.

11. Amendment, Supplement and Waiver. The Indenture or the Notes may be amended
or supplemented as provided in the Indenture.

12. Defaults and Remedies. The Events of Default relating to the Notes are
defined in Section 6.01 of the Indenture. If any Event of Default occurs and is
continuing, the Trustee or the Holders of at least 25% in principal amount of
the then outstanding Notes may declare the principal, premium, if any, interest
and any other monetary obligations on all the then outstanding Notes to be due
and payable immediately. Notwithstanding the foregoing, in the case of an Event
of Default arising from certain events of bankruptcy or insolvency, all
outstanding Notes will become due and payable immediately without further action
or notice.

 

A-9



--------------------------------------------------------------------------------

Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. Subject to certain limitations, Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the Trustee in its
exercise of any trust or power. The Trustee may withhold from Holders of the
Notes notice of any continuing Default (except a Default relating to the payment
of principal, premium, if any, or interest) if it determines that withholding
notice is in their interest. The Holders of a majority in aggregate principal
amount of the Notes then outstanding by notice to the Trustee may on behalf of
the Holders of all of the Notes waive any existing Default or and its
consequences under the Indenture except a continuing Default in payment of the
principal of, premium, if any, or interest, including Additional Interest, if
any, on, any of the Notes held by a non-consenting Holder. The Company is
required to deliver to the Trustee annually a statement regarding compliance
with the Indenture, and the Company is required upon becoming aware of any
Default or Event of Default, to deliver to the Trustee a statement specifying
such Default or Event of Default.

13. Trustee Dealings with Company. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Company or its Affiliates, and may otherwise deal with the Company or its
Affiliates, as if it were not the Trustee.

14. No Recourse Against Others. A director, officer, employee, incorporator or
stockholder, of the Company, as such, shall not have any liability for any
obligations of the Company under the Notes or the Indenture or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
Each Holder by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for the issuance of the Notes.

15. Authentication. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

16. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

17. Registration Rights Agreement. In addition to the rights provided to the
Holders of Notes under the Indenture, Holders shall have all the rights set
forth in the Registration Rights Agreement dated as of October 1, 2007, among
the Company and the other parties named on the signature pages thereof.

18. CUSIP and ISIN Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP and ISIN numbers to be printed on the Notes and the Trustee may use CUSIP
and ISIN numbers in notices of redemption as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.

 

A-10



--------------------------------------------------------------------------------

The Company shall furnish to any Holder upon written request and without charge
a copy of the Indenture. Requests may be made to: American Tower Corporation,
116 Huntington Avenue, Boston, MA 02116, Attention: Investor Relations.

 

A-11



--------------------------------------------------------------------------------

Assignment Form

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:
                                                                
                                                                                
 (Insert assignee’s legal name)   

(Insert assignee’s soc. sec. or tax I.D. no.)

(Print or type assignee’s name, address and zip code)

and irrevocably appoint                                          to transfer
this Note on the books of the Company. The agent may substitute another to act
for him.

Date:                    

Your Signature:                                                             

(Sign exactly as your name appears on

the face of this Note)

Signature Guarantee*:                                         

--------------------------------------------------------------------------------

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-12



--------------------------------------------------------------------------------

Option of Holder to Elect Purchase

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.09 of the Indenture, state the amount you elect to have
purchased:

$                    

Date:                    

Your Signature:                                                             

(Sign exactly as your name appears on

the face of this Note)

Tax Identification No.:                    

Signature Guarantee*:                                         

--------------------------------------------------------------------------------

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-13



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

  

Amount of decrease in
Principal Amount of

this Global Note

  

Amount of increase in
Principal Amount of

this Global Note

  

Principal Amount of

this Global Note

following such decrease

(or increase)

  

Signature of

authorized officer of

Trustee or

Custodian

                                                                                
                                      

--------------------------------------------------------------------------------

* This schedule should be included only if the Note is issued in global form.

 

A-14



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

American Tower Corporation

116 Huntington Avenue

Boston, MA 02116

Telecopier No.: (617) 375-7575

Attention: Chief Financial Officer and Treasurer

The Bank of New York Trust Company, N.A.

222 Berkeley Street

2nd Floor

Boston, MA 02116

Telecopier No.: 617-351-2401

Attention: Corporate Trust Administration

 

  Re: 7.000% Senior Notes due 2017

Reference is hereby made to the Indenture, dated as of October 1, 2007 (the
“Indenture”), between American Tower Corporation, as issuer (the “Company”), and
The Bank of New York Trust Company, N.A., as trustee. Capitalized terms used but
not defined herein shall have the meanings given to them in the Indenture.

                                          (the “Transferor”) owns and proposes
to transfer the Notes or interest in such Notes specified in Annex A hereto, in
the principal amount of $[            ] in such Notes or interests (the
“Transfer”), to                                          (the “Transferee”), as
further specified in Annex A hereto. In connection with the Transfer, the
Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. ¨ Check if Transferee will take delivery of a beneficial interest in the 144A
Global Note or a Definitive Note pursuant to Rule 144A. The Transfer is being
effected pursuant to and in accordance with Rule 144A under the United States
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, the
Transferor hereby further certifies that the beneficial interest or Definitive
Note is being transferred to a Person that the Transferor reasonably believed
and believes is purchasing the beneficial interest or Definitive Note for its
own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Definitive Note and in the
Indenture and the Securities Act.

 

B-1



--------------------------------------------------------------------------------

2. ¨ Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Definitive Note pursuant to Regulation S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and, accordingly, the Transferor hereby further
certifies that (i) the Transfer is not being made to a Person in the United
States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(a) of Regulation S
under the Securities Act, (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of the Securities Act and (iv) if the
proposed transfer is being made prior to the expiration of the Distribution
Compliance Period, the transfer is not being made to a U.S. Person or for the
account or benefit of a U.S. Person (other than an Initial Purchaser). Upon
consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on Transfer enumerated in the Private Placement
Legend printed on the Regulation S Global Note, the Regulation S Temporary
Global Note and/or a Definitive Note and in the Indenture and the Securities
Act.

3. ¨ Check and complete if Transferee will take delivery of a beneficial
interest in a Definitive Note pursuant to any provision of the Securities Act
other than Rule 144A or Regulation S. The Transfer is being effected in
compliance with the transfer restrictions applicable to beneficial interests in
Restricted Global Notes and Restricted Definitive Notes and pursuant to and in
accordance with the Securities Act and any applicable blue sky securities laws
of any state of the United States, and accordingly the Transferor hereby further
certifies that (check one):

(a) ¨ such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act;

or

(b) ¨ such Transfer is being effected to the Company or a Subsidiary thereof;

or

(c) ¨ such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;

 

B-2



--------------------------------------------------------------------------------

4. ¨ Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

(a) ¨ Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b) ¨ Check if Transfer is pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

(c) ¨ Check if Transfer is pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

   

 

    [Insert Name of Transferor]   By:  

 

  Name:     Title:  

Dated:                    

 

B-3



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

(a)    ¨ a beneficial interest in the:   (i)    ¨ 144A Global Note (CUSIP
            ); or   (ii)    ¨ Regulation S Global Note (CUSIP             ); or
(b)    ¨ a Restricted Definitive Note.

 

2. After the Transfer, the Transferee will hold:

[CHECK ONE OF (a), (b) OR (c)]

 

(a)    ¨ a beneficial interest in the:   (i)    ¨ 144A Global Note (CUSIP
            ); or   (ii)    ¨ Regulation S Global Note (CUSIP             ); or
  (iv)    ¨ Unrestricted Global Note (CUSIP             ); or (b)    ¨ a
Restricted Definitive Note; or (c)    ¨ an Unrestricted Definitive Note, in
accordance with the terms of the Indenture.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

American Tower Corporation

116 Huntington Avenue

Boston, MA 02116

Telecopier No.: (617) 375-7575

Attention: Chief Financial Officer and Treasurer

The Bank of New York Trust Company, N.A.

222 Berkeley Street

2nd Floor

Boston, MA 02116

Telecopier No.: 617-351-2401

Attention: Corporate Trust Department

 

  Re: 7.000% Senior Notes due 2017

Reference is hereby made to the Indenture, dated as of October 1, 2007 (the
“Indenture”), between American Tower Corporation, as issuer (the “Company”), and
The Bank of New York Trust Company, N.A., as trustee. Capitalized terms used but
not defined herein shall have the meanings given to them in the Indenture.

                                         , (the “Owner”) owns and proposes to
exchange the Notes or interest in such Notes specified herein, in the principal
amount of $[            ] in such Notes or interests (the “Exchange”). In
connection with the Exchange, the Owner hereby certifies that:

1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Restricted Global
Note and pursuant to and in accordance with the United States Securities Act of
1933, as amended (the “Securities Act”), (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest in an Unrestricted Global Note is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.

(b) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Unrestricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial

 

C-1



--------------------------------------------------------------------------------

interest in a Restricted Global Note for an Unrestricted Definitive Note, the
Owner hereby certifies (i) the Unrestricted Definitive Note is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the
Restricted Global Note and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the Unrestricted Definitive Note is being acquired
in compliance with any applicable blue sky securities laws of any state of the
United States.

(c) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

(d) ¨ Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2. Exchange of Restricted Definitive Notes or Beneficial Interests in Restricted
Global Notes for Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Restricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that the Restricted
Definitive Note is being acquired for the Owner’s own account without transfer.
Upon consummation of the proposed Exchange in accordance with the terms of the
Indenture, the Restricted Definitive Note issued will continue to be subject to
the restrictions on transfer enumerated in the Private Placement Legend printed
on the Restricted Definitive Note and in the Indenture and the Securities Act.

(b) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CIRCLE ONE]
144A Global Note, Regulation S Global Note, the Owner hereby certifies (i) the
beneficial interest is being acquired for the

 

C-2



--------------------------------------------------------------------------------

Owner’s own account without transfer and (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Restricted
Definitive Note and pursuant to and in accordance with the Securities Act, and
in compliance with any applicable blue sky securities laws of any state of the
United States. Upon consummation of the proposed Exchange in accordance with the
terms of the Indenture, the beneficial interest issued will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the relevant Restricted Global Note and in the Indenture and the Securities Act.

 

C-3



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

   

 

    [Insert Name of Transferor]   By:  

 

  Name:     Title:  

Dated:                     

 

C-4